                 Case 19-12415-MFW               Doc 12        Filed 11/14/19        Page 1 of 50




                          IN l'HE UNITED STA'TES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARB

In re:                                                          Chapter l l

IIRI IIOLDING        CORP ., et al.l                            Case    No. 19-12415     (-)
                           Debtors                              (J   oint Adrnini stration l{equested)



         MOTION OF THN, DEBTORS AND DEBTORS-IN-POSSESSION FOR
       INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEIìTORS TO
         (A) OBTAIN POST-PBTITTON FINANCING, (B) GRANT LIENS ANI)
                                                                            N
   SUPERPRIORITY ADMINISTRATIVEEXPENSECLAIMSToPoST-Pn,TnIo
  LENDERS AND (C) UTIL\Zß' CASH COLLATERAL, (II) PROVIDING
                                                                    ADEQUATE
   PROTECTION TO THE, PRE- PE'TITION SECURED PARTIES, (III) MODIFYING
                                                                          TO 11
  THB AUTOMATIC STAY, (IV) GRANTING RBLATED RELIEF, PI.]RSUANT
  u.s.c. SECTIONS 105, 361, 362, 363, 364 AND 507, AND (V) SCHEDTILING A FINAL
                   ANT                       R      4001               E
           G

         .fhe                                                                     by and through
                above-captioned debtors and debtors-in-possession (the "ÐçþIors")

                                                                            fot'the entry of
their proposed undersigrred counsel, hereby file this motion (the "Motìon")
                                                                                                                       an


                                                                              (the "Interirr
 interim order substantially in the form of the proposed order annexed hereto
                                                                  the Interim order,                                "DIP
 erdq,,), and a tìnal order (the "Final order," and together with
                                                                                                             1'he


                                                                               Code, I I U'S'C' ${i
 Orders',) author.izing the Debtors, pursuant to title 11 of the United States

  101, et seq. (.asamendecJ or moclifred" the "Rankruptc)'             Code")' including sections 105'       361
                                                                                                                    ' 362'

 , The Debtors in these cases, along with the last four digits of each Debtor's fèderal tax ide¡rtification trutnber, are:
                                                                            Corp' (3419)' Red Steer' lnc' (2214)' Satn
 I-tRt Holding Corp. (4677), l-loulihan's Restaurants, tncl (S¿SS), HDJG
                                                                      (7177).  Darryl's ol'Overland Park' Inc' (3015)'
 Wilson's/Kansas, Inc. 67áÐ, Darryl's of St. louis County, lnc.
                                                          (45i9),   Algonquin   Houlihan's Restaurant' l''L'C' 10449)'
 Floulilran,s of Ohio, tnr. 1OítO¡, itRl O'putlon, lnc.
                                                                     Houlihan's  Restaurant, t,LC (4948), Houlihan's
 Geneva Houlihan,s Restaìrant,'L.1..c. (3156), ûanley'station
 'l'exas Holdings, lnc. (5485), Houlihan's Restaurants    of  Texas,  Inc. (4948),  JGIL Mill oP LLC (0741)' JGll'
                                                                                   l.lolcling corp- (N/A)' JGIL Omaha',
 Miilburn, LLC (6071). JGIL Milburn op LLC (N/A), JGìl-, LLC q4q5),.lGlL
                                                                        (72'13), HOP Cherrv Flill LLC (5012)' llOP
 LLC (5485), HOp NJ Ny, LLC (1106), FIOÞ Fa;;lingdale l.LC                                                  (5946)' HOP
 paramus LLC (5154), llOP Lawrenceville LLC(5239), ËlOp B.i"k L,LC(4416),I-IOP Secaucus L't'C
                                                                             (8068),  I'IOP  Rarnsev  Ll-C  (8657)'  HOP
 Fleights t,LC (6017), HOp Bayonne L,LC (7lSì), HóP I'airfield t,LC
                                                                                 LLC    (2352),  I{oP  Weehawken      LLC
  Bridgewarer L,LC (1005), LloP Parsippany LLó' (1520), HoP Westbury                                          (8965)'
                                                                                                       LLC             and
  (25it), HOp New Brunswick LLC (2631), HOP llolirdel ¡LC               (263S),  HOP     Woodbridge
                                                                                                             is 8700 State
                                                                    headquarters  and  the  mailing addless
  Houlihan,s of Chesterfìeld, Inc. (5073). The Debtors'cotporate
  Line Road, Suite 100, I.eawood, Kansas 66206'
  2 Capitalizedter.ms used herein and not otherwise delÌned herein have the meanings given to them in the lnterint
  Order and the DIP Cledit Agleenlerlt, as applicable'




   {1247.001-w0058690.}
                  Case 19-12415-MFW            Doc 12         Filed 11/14/19   Page 2 of 50




363, 364(cX1), 364(c)(2), 364(cX3), 364(d), and 507(b) thereof, and the Federal Rules of

Bankruptcy Procedure (the "Bankruptoy Rules"). including rules 2002,4001, 6004 and 9014, to:

(i) obtain postpetition loans. aclvances and other fìnancial accommodations (the "Postpetition

lìinancing") pursuant to and in accordance with the terms and conditions of that cerlain Debtor-

In-Possession Credit Agreement (as        it   may be amended, modified, supplernented, extended,

restated or replaced from time to time, the         "l)IP Credit Agreement"), substantially in the form

annexed to the Interirn Order as Exhibit       l,   by and anìong the l)ebtors, as botrowers, CIT Bank.

National Associatiol,    in its capacity as administrative           agent and collateral agent, (in such

capacity, "DIP Agent") and the fìnancial institutions from time to time party thereto, as lenders,

(colleotively, including any fìnancial institution that rnay issue letters of'credit on behalf of any

Debtor, "DIP Lenders" and together with the DIP Agent, the "DIP Secured Parties"); (ii) grant

Liens and superpriority administrative expense claims to Post-Petition Lende:rs; (iii) utilize cash

collateral, (iv) provide adequate protection to the Pre-Petition Secured Parties; (v) modify tlre

agtomatic stay, (vi) grating related relief, and          (vii) scheduling a final hearing on the Motion

("Irinal Ilear.ing"). In support of the Motion, the Debtors rely on the Declaralion ofMatlhew            R.



Manning in Support of      f:he   Debtors'Chapler        ll   Petitions and Firsl Day Pleadings (the "First

l)av Declaratioq") and the Declaration o.f',Iean Ii. Hosty in Support of the Mol.ion o.f'the Deblors

unrl Dehtors-in-Posses,rion ./br Interim and þ-inal Orders (l) Authorizing the Deblors lo

(A) Obtain Post-Petition Financing, (B) Granl Liens and Superpriorily Administralive Expense

()laims to Post-Peti.tion Lenclers and         ((l) Utilize Cash Col.lateral, (il)     I>rovicling Adequale

ProÍection      to the Pre-Petition Secured Parlie:;, (lI) Modifuing             The Atúomatic Sla1t, (lV)

Granting Related Retiel, Pursuant t:o Il U.S.C. Section,ç 105, 361, 362,363, 364 and 507. and

 (V) Scheduling a Final Hearing Pur:;uant lo Bankruptcy Rule 4001 and Locul Rule 4001-2 (the




 Il247 001-w005fi690,]                               2
                         Case 19-12415-MFW         Doc 12     Filed 11/14/19       Page 3 of 50




"Hosty Declaration" ancl together with the First Day Declaration, the "Declarations"). In further

support of this Motion, the Debtors submit as follows:

                                         PRELIMINARY STATBMENT

              The Debtors have secured a debtors-in-possession credit facility in a maximum principal

amount of up to $5,000,000 through the earliel of (i) the closing of a sale approved by the Court

and   (ii) January 31,2020. To continue operating in the ordinary course while formulating ancl

seeking approval of the terms of a sale             of substantially all of the Debtors'      assets pursuant to

                                                                                      'fhe
Ra¡kruptcy Code section 363 during this period, the Debtors need to access liquidity.

Debtors           will obtain this liquidity fiom the use ol'cash collateral   and the DIP   Facility. I{owever,

the use of cash collateral alone would be insuflìcient to meet the Debtors' postpetition liquidity

treecls and provide appropriate assurances              to custolners. vendors and employees during           this


period. In fàct, without the DIP Facility, the Debtors would not be able to operate at all for more

than a few days into these Chapter 11 Cases. T'herefore, additional financing is necessary tcl

maintain the value of the Debtors' businesses and, ultimately, effectuate a successful sale ancl

reorganization process.

                  As discussed below and in the Hosty l)eclaration, the Debtors' decision to proceed with

the DIp Facility comes after a dedicated and diligent search for other and better finarrcing

alternatives. 'I'he DIp F'acility is the best. and likely the only, available source of financing and

provides the Debtors with the liquidity they neecl to operate during these Chapter                1l Cases.   The


 DIp Facility was negotiated at arm's length on terms that are reasonable. Thus, to                   ensure the


 Debtors' access to sufficient liquidity that will provide the foundation for maximizing value for

 all stakeholders, the DIp Facility should be approved. Such approval is requested on an interim
                                                                                           over
 basis for funding up to $3.200,000 (the "Interim DIP Arnount"), which the Debtors require




                                                         a
 { l 247.00   r   -w0058690. }                           J
                             Case 19-12415-MFW                Doc 12     Filed 11/14/19      Page 4 of 50




the next several weeks, and on a f,rnal basis for funding up to a total of $5,000,000 required tcl

operate through the expected conclusion                       ofthe proposed sale process.

                                                    JURISDICTION AND VENUB

                 l.           'l-he Court has jurisdiction over this Motion pursuant to 28 U.S.C.
                                                                                                  $$ 157 and

1334 andthe Amendecl Standing Order of Reference.fiom the United States District Oourt.fitr the

Dislricl of Delctu,are                  dated as   of Febru ary 29, 2012. Venue is proper in this district pursuant to

28 U.S.C. Q 1408. This matter is core within the meaning of 28 U.S.C. $ 157(bX2).3

                 2.           'Ihe bases fbr the relief requested herein are sections 105, 361,362,363,

364(c)(1),364(c)(2),36a(cX3),364(d), and 507(b) of title                            l1 of the United States Code, 1l
[J.S.C. $$                101 , et seq. (as arnended      or modified, the "Bankruptcy Code"), rules 2002,4001,6004

and 9014 of the Federal Rules of Bankruptcy Procedure (the "B¿tkluplçylß_ulqË") and Local

I{ules 2002-1. 400 1 -2 and 90 1 3 - I                .




                                                             BACKGROUND

A.               General Background

                 3.           On the date hereof (the "Petition l)ate"), the Debtors commenced the above-

captioned chapter                 1   1 cases (the "Charlter 11 Case S     by filing voluntary petitions for relief under

chapter I             I    of the Bankruptcy Code in the United States Bankruptcy Clourt for the District of

Delaware (the "Clourt").

                 4.           The Debtors continue to operate their businesses and manage their properties             as


debtors-in-possession pursuant to Bankruptcy Code sections 1107(a) and 1108.




3 Pul'suant to rule 90 l3-l(f) of the l-ocal Rules of llankruptcy Practice and Procedure of the lJnited States
Bankruptcy Courl for tlre District of Delaware (the "Local Rules"), the Debtors hereby confirnr their consent to
entry of a linal order by the Court in connection with this Motion if it is later determinecl that the Court, absent
consent of the parlies, cannot elrter final orders or .judgrnents consistent with Article III of the United States
Constitution.



I r 247.00   r   -w0058690. ]                                     4
                       Case 19-12415-MFW            Doc 12     Filed 11/14/19   Page 5 of 50




               5.       As of the date of this Motion, no trustee, examiner or statutory committee      has


been appointed in these Chapter 11 Cases.

               6.       Additional information regarding the circumstances leading to the commencement

of   these Chapter I I Cases and inf-ormation regarding the Debtors' businesses and capital

structure is set forth in detail in the Declarations fìled contemporaneously with this Motion and

incorporated herein by reference.

B.             The Debtors' Liquidity Needs

               The Prepetitio n   O   bl igations

               7.       Prior to the Petition Date. the Pre-Petition Secured Parties made loans, advances

and provided other fìnancial accommodations to certain of the Debtors pursuant that certain

Clredit and Guaranty Agreement dated as                  of   December 17. 2015 (the "Pre-Petition Credit

Agreement"), among                (l)   HDJG Merger Corp., (2) I'IRI Ilolding Corp., (3) I{oulihan's

Restaurants, Inc., and the other Borrowers (as defìned                in the Pre-Petition Credit Agreement)

thereto, (4) HDJG Corp. and the other Guarantors (as defined                     in the Pre-Petition Credit
Agreement), (5) the Lenders (as delìned in the Pre-Petition Credit Agreement) from time to time

parly thereto, and (6) CIT Bank, N.A. (the "Pre-Petition Agent"), as Administrative Agent                (as


amendecl or rnodified. the                          Credit            ').

               8.        As of the Petition Date, the aggregate amount of all Obligations (as defined in the

I,re-Petition Credit Agreement) owing by Pre-Petition Borrowers to the Pre-Petition Secured

Parlies under and in connection with the Pre-Petition Financing Documents was not less than (a)

$44,583.642, plus interest accrued and accruing thereon at the rate in effect on the Petition Date,

including (b) outstanding letters of credit in the aggregate amount of $1,824,569, plus (c)

accrued and accruing fees. plus (d)                 all accrued and accruing costs aud expenses (including



{ l 247.00 r   -w00586e0, }                              5
                          Case 19-12415-MFW        Doc 12        Filed 11/14/19   Page 6 of 50




attorneys' lèes and legal expenses), plus (e) any other charges and liabilities accrued, accruing or

chargeable, whether due or to become due, matured or contingettt, under the Pre-Petition Credit

Agreement (collectively, "Pre-Petition Obligations").

                 9.       'I'he Pre-Petition Obligations were secured pursuant to the Pre-Petition Financing


Documents by valid, binding. perfected, enforceable and non-avoidable first priority security

interests and liens ("Pre-Petition Credit Liens") granted by Borrower to the Pre-Petition Agent.

for the benefit of itself and the Pre-Petition Lenders, upon the Collateral (hereafter "Pre-Petition

Collateral"), subject only to any valid, perfbcted and unavoidable lien clr security interest

otherwise existing as of the Petition Date, which are acknowledged to be senior in priority under

the Pre-Petition Credit Agreement (collectively,                        Permitted Liens" and each   a   "Prior

Psruq{1gd-Lþo").

                 10.      The purpose of these Chapter   1   1 Cases, which have been consented to by each   of

the Pre-Petition Secured Parties ancl the Pre-Petition Agent, is to conduct a sale of the l)ebtors'

assets. The DIP Facility and the sale process            will accomplish this goal.

                 Debtors' Liquidìty

                 1   l.   'fhe Debtors do not currently have sufficient available cash. Ilased on expected

receipts and disbursements in the ordinary course of business, the Debtors' cash balance will,

absent new fìnancing, drop to near or below zero within a Íèw days. Accordingly. the use of

Cash Collateral alone              rvill not be sufficient to fund these Chapter 11 Clases through a      sale


process. V/ithout additional cash resources being made immediately available, the l)ebtors will

be unable to provide comfort to their customers, vendors and employees that might otherwise

discontinue business with the Debtors during the proposed sale process.




I I 247.00   r   -W0058690.   )                          6
                      Case 19-12415-MFW            Doc 12      Filed 11/14/19   Page 7 of 50




             12.       Accordingly, a critical need exists for the Debtors to obtain f'unds in order to

continue the operation of their businesses and consummate an orderly sale of their assets. The

Debtors are unable to obtain the required funds (i) in the forms of (x) unsecured credit or debt

allowable under Bankruptcy Code section 503(b)(1), (y) an administrative expense pursuant to

Bankruptcy Code sections 364(a) or (b), (z) unsecured debt having the priority afl'orded by

Bankruptcy Code section 364(c)(l) or (w) debt secured only as described in llankruptcy Code

sections 36a@)(2) or (3); or (ii) on terms more favorable than those offered by the DIP [,ender.

             13.       The Debtors have requested that, pursuant to the terms of the DIP Financing

l)ocuments, the Prepetition Secured Lenders permit the use of Cash Collateral and the l)lP

I-enders make loans and advances and provide other financial accommodations to the Debtors (in

the amount set ftuth in the Interim Order in the first instance, on an interim basis, and ftrr the

balance of the DIP Facility, on a final basis). The ability of the Debtors to continue to operate

their businesses through their proposed sale process, and indeed in the very immediate future.

depends on the Debtors obtaining this financing. The DIP Lenders are only willing to make

these loans and advances and provide other financial accommodations on a priming secured and

superpriority administrative basis. as more particularly described herein.

             14.           Accordingly, the relief requested   in this Motion is   trecessary, essential and

appropriate f'or the continued operation of the Debtors' businesses and the management and

preservation of their assets ancl properties through the proposed sale process, and is in the best

interests of the Debtors, their estates and creditors.

             15.           'fhe terms of the DIP Facility have been negotiated at arm's length and in "good

fàith," as that term is used in Bankruptcy Code section 364(e), and are in the best interests of the

Debtors, their estates and creditors. The DIP Lenders are extending financirrg to the Debtors in




{ 1247.001   -W005iÌó90.   )                            7
                  Case 19-12415-MFW            Doc 12     Filed 11/14/19     Page 8 of 50




good faith, and the DIP Lenders are entitled to the benefits of the provisions of Bankruptcy Code

section 36a@).

         16.          The relief requested by this Motion is necessary to avoid harm to the Debtors'

estates, and good, adequate and sufhcient cause has been shown to             justify the granting of the

relief requested herein, and the immediate entry of the Interim Order. 'fhe terms of the DIP

Iìacility and the use of Cash Collateral are fàir and reasonable under the facts and circumstances

of these Chapter 11 Cases, ref'lect the Debtors' exercise of prudent business.judgment cotlsistent

with their fiduciary duties, and constitute reasonably equivalent value and f'air consideration.

(-1.     The Debtors' Efforts to Obtain DIP Financing

          17.         The l)ebtors have been unable to obtain the requirecl funds in the fbrms of (i)

unsecured credit          or debt allowable     under Bankruptcy Code section 503(bXl),           (ii)   an


adrninistrative expense pursuant to Bankruptcy Code sections 364(a) or (b), (iii) unsecured debt

having the priority affbrded by Bankruptcy Code section 36a(cXl) or (iv) debt secured only as

described in Bankruptcy Code sections 36a@)Q) or (3).

          18.         It is unlikely that any other lendel woulcl provide financing to the Debtors at this

stage. The DIP Facility is a strictly limited loan for a very short duration (78 days at most)

intended to provide the Debtors with the minirnal cash needed to proceed with their proposed

asset   sale. Ilased on the Investment Banker's (as hereinafter dehned) experience with numerous

similar financings, absent the Prepetition Secured Parties' consent to be primed, the Debtors are

unable to secure alternative furancing. Accordingly. it is not surprising that the DIP Lenders are

not only the best source of postpetition financing, but the only source of postpetition financing

fbr the Debtors. Fufther, the terms and conditions of the DIP Facility are well within the range

of commercial reasonableness.




Ir247.001-w00stÌ690   )                              I
                 Case 19-12415-MFW           Doc 12    Filed 11/14/19    Page 9 of 50




D.        DIP Financing Documents and DIP Obligations

          19.        To the extent requested by the DIP Lenders, the l)ebtors may enter into     and

cleliver the DIP Financing Documents, including such additional documents. instrutnents, notes,

and agreements that are consistent with the terms of the DIP Orders as may be reasonably

required by the DIP l,enders to implement lhe terms or efTectuate the purposes            of the DIP

Orders.

E.        Development of the Budget

          20.        The budget for the Debtors' receipts and disbursements during these Chapter I I

Cases (the "Ð_IB_BudgçI") is attached to the Interim Order as        B:hrb¡!2. To best assess     the

Debtors' funding needs during these Chapter I 1 Cases, the Debtors have analy'zed their cash

needs to deterrnine what is necessary to maintain their operations in chapter    l1   and work toward

a successful sale (to close on or before December' 31 ,2019) and reorganization. In undertaking

this analysis, the l)ebtors and their advisors have considered the Debtors' near-term projected

financial performance, including trends in the f)ebtors' industry and the cost to better optimize

the Debtors' operations.

          2I.        As part of the Debtors' financial review and arralysis, the Debtors developed   a


cash   flow forecast that takes into account anticipated cash receipts and disbursements during the

projected 7 week sale period. This forecast considers a number of factors, including the impact

of the chapter 11 filing. material cash disbursements, required vendor payments, cash flows from

the Debtors' ongoing operations" and the cost of necessary services and maintenance               and

includes all of- the expenditures for which the Debtors seek authority to pay in various "First-

Day" pleadings.




{1247.00r-w0058690   }                            9
                 Case 19-12415-MFW              Doc 12      Filed 11/14/19         Page 10 of 50




         22.       Utilizing this cash flow forecast to project its cash needs during these Chapter I I

C)ases, the Debtors believe that the proposed         DIP lracility will provide the l)ebtors with sufficient

liquidity to fund their operations during the early stages of these Chapter 11 Cases, through the

projected sale closing date, with an agreed minimum cash balance as set forth in the DIP Budget.

The immediate availability of the DIP Facility, in the Interim Order Amount on an interim basis,

is necessary to provide assurance of payment and "business as usual" continued operations to

customers. vendors and employees. Without such assurances, vendors may very well refuse to

provide goods and services to the l)ebtors and/or require cumbersome credit terms, which could

negatively affèct the l)ebtors' sale and reorganization elltrrts and the Debtors' bankruptcy estates

as a   whole. Further, customers rnay take their business elsewhere. and employees of the

l)ebtors' most crucial assets-may seek alternative employment. As described above and as set

lòrth in the DIP Budget, the Debtors' use of Cash Collateral will be insufficient in itself to carry

the Debtors through the proposed sale process.

         23.       The Debtors (in consultation with their advisors) have determined that (i) the DIP

Budget is reasonable ancl will allow the Debtors to operate in these Chapter                 1l   Cases and   (ii) the

DIP Budget includes all reasonable, necessary and foreseeable expenses to be incurred for                         tl're


period set forth in the DIP Budget through the proposed sale period. 'Io be clear, the DIP Budget

depends on an asset sale on terms equal or better to those proposed in the stalking horse                  bid. The

DIP F'acility will finance the Debtors through the anticipated sale closing date.

F.       Concise Statement Pursuant to Bankruptcy Rule 4001(b) and (c)

         24.       Pursuant to Bankruptoy Rule 4001(b) and (c), the Debtors submit this concise

statement of the material terms of the DIP Facility, as specified in the Interim Order.a


o'lhe surnnraries and descriptions of the terms and conditions of the DIP Credit Agreernent and the lnterim Order set
forth in this motiou are intended solely for informational purposes to provide the Court ancl pafties in interest with


{1247.00r-wo05rì690 I                                  10
                  Case 19-12415-MFW                Doc 12       Filed 11/14/19         Page 11 of 50




Facility Structure                         Revolving advance loan facilitY

Fed. R. Bankr. P. a00l(c)(1)(B)            S¿e    DIP Credit Agreement $ 2.01(a)

Del. Banhr. L.R. 4001-2(a)(ii)


Borrower                                   HRI HOI,DING CORP., HOUI,IHAN'S RESTA URANTS, INC.,
                                           RED STEER. INC., SAM WILSON'S/KANSAS, INC.,
Fed. R. Bankr, P. a001(c)(l)(B)            DARRYL'S OF ST. LOUIS COLTN'|Y, INC., DARRYL'S OF'
                                           OVERLAND PARK, INC., HOULIHAN'S OF CHESTERFIELD,
                                           INC., FIOULI]_IAN'S OF OHIO, INC., HRI O'IIAL[,ON, INC.,
                                           ALGONQUIN HOUI,IIJAN',S RES'fAURANT, L.L.C.,
                                           GENEVA I-IOUI-IHAN'S RESTAURANT, L.L.C., HANLEY
                                           STATION HOULIHAN'S RES]'AURANT, I-LC, HOULIHAN'S
                                           TEXAS HOLDINGS, INC., ANd HOULIHAN'S IIESTAURANTS
                                           OI,'TEXAS, INC.

                                            See   DIP Credit Agreement at Preamble, $ 1.01

                                            S¿¿   Interirn Order at fl   1




Guarantors                                  .IGIL MILL OP LLC. .IGIL MII,LBURN LI-C, JGIL, LLC. and
                                            JGIL OMAFIA, I-LC
Fed. R. Banlcr. P. a001(c)(l)(B)
                                            S¿e   DIP Credit Agreement at Preamble, $ 1.01

Security Agent                              None

Fed. R. Bankr. P. a00l(c)(1)(B)



Postpetition Lender                         CIT Bank, N.4., Garrison Funding 2018-1 LP, G amison Funding
                                            2018-2 L'I'D, (iamison MML CLO 2019-1 LP
Fed. R. Bankr. P. 4001(c:)(l)(B)
                                            Se¿   DIP Credit Agreement at Preamble at $            1.01


                                            See   Interim Order at       1



                                                                                          'I'his motion is qualilÌed in its
   an overview ol' significant terms thereof and should only be relied upon as such.
   entirety by referenõe to the provisions of the DIP Credit Agreement and the Interim or'der. ln the event that there
                                                                                                                         is

   a conflici between this motion and the DIp Credit Agreement, the DIP Credit           Agreernent   shall  control in all
   respects, or in the case ol'a conflict between this motion and/or the DIP Credit Agreernent arld the Interim
                                                                                                                order, the
   Interim Order shall control in all respects.




   {1247.001-w0058690   }
                                                           1l
                   Case 19-12415-MFW      Doc 12      Filed 11/14/19     Page 12 of 50




Interest Rate                      Subject to the provisions of DIP Credit Agreement $ 2.08(b).
                                   (i) each LIBOR Loan shall bear interest on the outstanding
Fed. R. Bankr. P. a001(c)(l)(B)    principal anrount thereof for each lnterest Period at a rafe per
                                   annum equal to the sum of (A) the LIRO Rate for such Interest
Del. Banlcr. L.R. 4001-2(a)(ii)    Period plus (B) the Applicable Margin; and (ii) each Base Rate
                                   Loan bear interest on the outstanding principal amount thereof
                                   fronr the applicable borrowing or conversion date at a rate per
                                   annum equal to the (A) Base Rate plus (B) the Applicable Margin.

                                   "Applicable Margin" means the following percentages per
                                   annum: with respect to Revolving Loans, 7.00o/o fbr Base Rate
                                                     o/o
                                   l.oans and 8.00         for LIBOR Loans.

                                   S¿e   DIP Credit Agreement at $$ 1.01, 2.08(a)

Default Interest Rate              (a) when used with respect       to Obligations other than a LIBOR
                                   Loan. an interest rate equal to (i) the Base Rate plus (ii) the
Fed. R. Bankr. P. a001(c)(1)(B)    Applicable Margin applicable to Base Rate Loans plus (iii) 2o/o per
                                   annum; and (b) when used with respect to a LIBOR Loan, an
DeL Bankr. L.R. 1001-2(a)(ii)      interest rate equal to (i) the LIBO Rate applicable to such LIIIOR
                                   Loan rrlus (ii) the Applicable Margin applicable to LIBOR Loans
                                   plus (iii) 2o/o pu annum. Interest Accruing at the Default Rate
                                   shall be immediately payable upon demand.


                                   Ses   DIP Credit Agreement at $$ 1.01, 2.08(b)

                                   See   Interim Order at $ I(E)

Fees                               The Borrowers shall pay, or cause to be paid, to               the
                                   Administrative Agent 1'or the account of each Revolving Lender
Fed. R. Banlcr. P. a00l(c)(1)(B)   in accordance with its Pro Rata Share, an unused fèe equal to the
                                   product of (i) one-half of one percent (.50%) per annum times
                                   (ii) the average daily amount by which the total Revolving
                                   Cornmitments exceed the total outstandìng amount of Revolving
                                   l-oans.

                                   On the Closing Date, the Borrowers shall pay, or cause to be
                                   paid, to Administrative Agent for the for the account of each
                                   Revolving Lender in accordance with its Pro Rata Share, a
                                   closing fee equal to 5.00% of the total Revolving Commitments
                                   on the Closing Date. Such fee shall be fully earned when paid
                                   and shall be non-refundable fbr any reason whatsoever.

                                   See   DIP Credit Agreement at $ 2.09


  I 1247.001-w0058690. )                        12
                       Case 19-12415-MFW      Doc 12      Filed 11/14/19   Page 13 of 50




                                     See Interim Order at $    I(E)

Maturity Date                        The earlier to occur ol': (i) the closing of an Appro ved 363 Sale;
                                     and (ii) .Tanuary 31,2020
Fed R. Bankr. P. a00l(c)(1)(B)
                                     .See   DIP Clredit Agreement at $ 1.01
Del. Bankr. L.R. 4001-2(a)(ii)

Use of Proceeds/                     The advances under the DIP Facility (the "Advances") shall be
Advances and                         used in each case in a manner consistent with the terms and
Cash Collateral                      conditions ol'the DIP Financing Agreements, and in accordance
                                     with and as may be limited by the DIP l3udget (subject to any
Fed. R. Banlrr. P. 4001(b)(l)(B)     variances thereto permitted under the terms and conditions of the
                                     DIP Credit Agreement), solely as follows:

                                               a)   to pay fees, costs, and expenses as provided in the DIP
                                               Financing Documents, including amounts incurred in
                                               connection with the preparation, negotiation, execution and
                                               delivery of the DIP Credit Agreement and the other DIP
                                               Financing Documents;

                                               b)  fbr general operating and working capital purposes, for
                                               the payment ol fees, expenses, and costs incurred in
                                               connection with the Cases, aud other proper cotporate
                                               purposes of the Debtors not otherwise plohibited by the
                                               terms hereof for working capital, and other lawful
                                               corporate purposes of the Debtors;

                                               c)    for making other payments as provided in this Interim
                                                Order; and

                                                d)   to fund the Carve-Out Reserve Account

                                      S¿e   Interirn Order at $ I(CX5)

                                      S¿e   DIP Credit Agreement at $ 6.11


Milestones                            The Interim Order establishes the following milestones:

Feel. R. Bankr. P. 4001(b)(1)(B)      a     Entry of the Final Order on or before twenty-five (25) days
 and (c)(1)(B)                              from the Petition Date, unless otherwise agreed in writing by
                                            the Pre-Petition Agent;




   { l 247,00 r -w00stì6e0, }
                                                     13
                   Case 19-12415-MFW         Doc 12      Filed 11/14/19   Page 14 of 50




                                   a       Bid Procedures Motion filed on or the    seconcl day following
                                           the Petition Date;

                                   a       Entry of the Bid Procedures Order on or bef'ore December 5.
                                           2019;

                                   o       File the Approved 363 Sale Motion on or bef-ore the second
                                           day following the Petition Date;

                                   a       Entry of the Approved 363 Sale Order by the Bankruptcy
                                           Court on or before December 20.2019.

                                   ,See     Interim Order at $$ Vll(AX3)-(7)



Conditions Precedent               'Ihe obligation of each Lender tcr make its initial Credit Extension
                                   is subject to satisfaction ofthe fol lowing conditions precedent:
Fed. R. Banlçr. P. a001(c)(l)(B)
                                   o       Loan Documents. Receipt by the Administrative Agent of
Del. Banlcr. L.R. 4001-2(a)(ii)            executed counterpafis of DIP Credit Agreement, the Security
                                           Agreement, each Intellectual Property Security Agreement, the
                                           Notes (if requestecl), and the other Loan Documents to be
                                           executed as of the Closing Date, each properly executed by a
                                           Responsible Officer of the signing Loan Party and each other
                                           Person aparty thereto.

                                       o    Resolutions . Etc. Receipt by the Administrative Agent of the
                                            following, each dated as of a recent date before the Closing
                                            l)ate and in form and substance satisfactory to the
                                            Administrative Agent and its legal counsel such resolutions or
                                            other action, and incurnbency certifìcates evidencing the
                                            identity, authority and capacity of each Responsible Offìcer
                                            thereof (A) executing any agreement, certilìcate or other
                                            document required to be delivered hereby (including the ['oan
                                            Documents) oL (B) authorized to act as a Responsible officer
                                            in connection with the DIP Credit Agreement and the other
                                            Loan Documents to which such Loan Party is a party, in each
                                             case certified by a secretary or assistant secretary or other
                                             Responsible Officer of such Loan Party to be true and correct
                                             as of the Closing Date.

                                       a    Pled     Stock: Stock Powers . Receipt by the Administrative
                                            Agent of certihcates representing the shares of Capital Stock of
                                            the Borrowers and their Subsidiaries, together with an undated
                                            stock or analo               for each such cerlificate executed


   {r247.001-w005tlóeo ì                            14
                    Case 19-12415-MFW     Doc 12     Filed 11/14/19     Page 15 of 50




                                        in blank by a duly authorized ofÏcer of the pledgor thereof

                                  a     Evidence of Insurance. Receipt by the Administrative Agent
                                        of reasonable evidence that insurance required to be
                                        maintained by Section 5.10 is in full lorce and effèct, including
                                        insurance celtificates.

                                  a     Fees. Receipt by the Administrative Agent and the Lenders of
                                        the fees required to be paid on or before the Closing Date
                                        under the DIP Credit Agreement.

                                  a     Attorney Costs. The Loan Parties shall have paid all Attorney
                                        Costs of the Administrative Agent to the extent invoiced prior
                                        to the Closing Date.

                                  a     Bankruptcy Cases. The Cases shall have been commenced in
                                        the Bankruptcy Court and all of the first day orders entered at
                                        the time of cornmencement of the Cases shall be reasonably
                                        satisfactory, in form and substance, to the Administrative
                                        Agent and no trustee or examiner shall have been appointed
                                        with respect to the Debtors, or any of them, or any property of'
                                        or any estate of any Debtor.

                                  a     Interim Qrder. The Interim Order shall have been entered by
                                        the Bankruptcy Court on or befbre the seconcl (2"d) Business
                                        Day after the Petition Date, which Interim Order (i) shall have
                                        been entered upon an application or motion of the Debtors
                                        reasonably satisfàctory in fbrm and substance to the
                                        Administrative Agent and upon prior notice to such parties
                                        required to receive such notice and such other parties as may
                                        be reasonably requested by the Administrative Agent; (ii) shall
                                        be in full force and effèct and shall not have been amended,
                                        modified or stayed, or reversed; and, if the Interim Order is the
                                        subject of a pending objection, appeal or motion for
                                        reconsideration in any respect, neither the lnterim Order, nor
                                        the making of the Loans, the issuance, extension or renewal of
                                        any Letters of Credit, or the performance by the Debtors ol'any
                                        of the Obligations shall be the subject of a presently effective
                                        stay, and (iii) shall otherwise satisfy the requirements ol'the
                                        definition of Interim Order set fiorth herein. The Debtors and
                                        the Secured Palties shall be entitled to lely in good faith upon
                                        the Interirn Order notwithstanding any such objection. appeal
                                        or motion ftrr reconsideration.

                                  a     Budqet. The Administrative Agent shall have received and


{ 1247.00 r -w005tì690. )                       15
                Case 19-12415-MFW      Doc 12     Filed 11/14/19    Page 16 of 50




                                     approved the Budget.

                              o      Cash Management Order. The Bankruptcy Court shall have
                                     entered a customary "cash management order" adopting and
                                     implementing cash management amangements for the Debtors,
                                     which shall be in form and substance and on terms and
                                     conditions satisfactory to the Administrative Agent in its sole
                                     and absolute discretion (any such order, the "Cash
                                     Management

                              .See   DIP Credit Agreement at $ 4.0i

                              The obligation of each Lender to honor any Request for Credit
                              Extension, whether on the Closing l)ate or at any time thereafter,
                              is subject to the following conditions precedent:

                              o 'fhe     representations and warranties of each Loan Party
                              contained in Article 5 or any other Loan Document, or which are
                              contained in any document furnished at any time under or in
                              connection herewith or therewith, shall be true and correct in all
                              material respects (provided, that if any representation or warranty
                              is by its terms qualified by concepts of rnateriality, such
                              representation shall be true and correct in all respects) on and as of
                              such date, except to the extent that such representations and
                              warranties specifically refer to an earlier date, in which case they
                              shall be true and correct as ofsuch earlier date.

                              o       No Default or Event of Defàult shall exist, or would result
                              from such proposed Credit Extension; provided, however, that the
                              Aclministrative Agent and the Lenders, in their sole and absolute
                              discretion,       may continue to make Credit          Extensions
                              notwithstanding the existence of a Defäult or Event of Defàult and
                              that any Credit Extensions so made shall not be deemed a waiver
                              of any such Defäult or Event o1'Defàult.

                               o   The Administrative Agent shall have received a Request fbr
                               Credit Extension in accordance with the requirements hereof.

                               o    The Interim Order shall have been entered by the Bankruptcy
                               Court on or before the twenty-frfth (25th) Business Day after the
                               Petition Date. which Interim Order (i) shall have been entered
                               upon an application or motion of the Debtors reasouably
                               satisfactory in form and substance to the Administrative Agent and
                               upon prior notice to such parties required to receive such notice
                               and such other        es as ma be reasonabl          uested    the



1r247.001-w0058690.)                         16
                   Case 19-12415-MFW           Doc 12         Filed 11/14/19   Page 17 of 50




                                       Administrative Agent; (ii) shall be in full fbrce and effect and shall
                                       not have been amendecl, modified or stayed, or reversed; and, if the
                                       Interim Order is the subject of a pending objection, appeal or
                                       motion for reconsideration in any respect, neither the Interim
                                       Order, nor the making of the Loans or tlie performance by the
                                       Debtors of any of the Obligations shall be the subject of a
                                       presently effèctive stay, and (iii) shall otherwise satisfy the
                                       requirements of the def,rnition of Interim Order set forth herein.
                                       Until the date the Final Order shall have been entered by the
                                       Bankruptcy court, the Debtors and the Secured Parties shall be
                                       entitled to rely in good fàith upon the Interim Order
                                       notwithstanding any such objection, appeal or motion for
                                       reconsideration.

                                       Each Request for Credit Extension subrnitted by the Borrower
                                       Representative shall be deemed to be a representation and
                                       warranty by the Loan Parties that the conditions specified in
                                       Section 4.02 have been satisfied on and as of the date of the
                                       applicable Credit Extension.

                                       .See   DIP Credit Agreement at $ 4.02

                                       See    Interim Order at $ l(C)(6)


Conditions Subsequent                  Financial Statements. Deliver to the Administrative A gent for
                                       the benef,rt ofeach Lender as, as soon as available. but in any event
Fed. R. Bankr.     I'. 4001(c)(l)(B)   within thirty (30) days after the end calendar month of the Loan
                                       Parlies and their Subsidiaries, consolidated balance sheets of the
                                       [,oan Parties and their Subsidiaries as at the end of such month,
                                       and the related consolidated statements of income or operations,
                                       retained earnings. shareholders' equity and cash llows for such
                                       month, setting f-ofth in each case in comparative form the figures
                                       as of the end of and for the corresponding month of the previous
                                       Fiscal Year and to any budget provided pursuant to Section
                                        6.02(c), all in reasonable detail ancl certified by a Responsible
                                        officer of the Rorrower Representative as fairly presenting in all
                                        material respects the financial condition. results of operations.
                                        shareholders' equity and cash flows of the Loan Parties and their
                                        Subsidiaries in accordance with GAAP, subject only to normal
                                        year-end audit adjustments and the absence of footnotes.

                                        Certific                Informa      Deliver to the Administrative
                                                   for   the benefit of each Lender in form and detail



  {r 247.001-w0058690.   }
                                                         t7
                      Case 19-12415-MFW   Doc 12      Filed 11/14/19    Page 18 of 50




                                    satisfäctory to the Administrative Agent:

                                    Liquor Licenses. Promptly upon the occurrence thereof, written
                                    notice thereof, if (x) five (5) or more Stores owned by the Loan
                                    Parties or any Subsidiary thereof suffer the loss of a liquor license
                                    for five (5) days or more in any i2-month period or (y) Stores
                                    accounting for $l,000,000 or more in Consoliclated EBITDA in
                                    any 12-month period suflèr the loss of a lic¡uor license f'or five (5)
                                    clays or more.

                                    Franchises     Prornptly upon the occurrence thereof, written notice
                                    of (i) any failure to maintain any liquor license required to lawfully
                                    operate any Franchise, which failure is not cured within five (5)
                                    days of the occurrence thereof, (ii) any payment def-ault by a
                                    Franchisee under a Franchise Agreement, which lailure is not
                                    cured within five (5) days of the occurrence thereof and (iii) any
                                    other material default by a Franchisee under a Franchise
                                    Agreement, which failure is not cured withìn five (5) days of the
                                    occurrence thereof.

                                    Additional Infbrmation. Promptly (and in any event within three
                                    (3) Business Days after a request therefbr), such additional
                                    information regarding the business, ltnancial or corporate affàirs of
                                    any Loan Party or any Subsidiary, or compliance with the terms of
                                    the Loan Documents, as the Administrative Agent or any Lender
                                    through the Administrative Agent may from time to time
                                    reasonably request (including as required under the Patriot Act).

                                    Budqet. Furnish the Administrative Agent and the Lenders,          no
                                    less frequently than every other week commencing on the Closing
                                    I)ate, a proposed updated Budget for the time period commencing
                                    on the Closing Date and ending on the Revolving Loan Maturity
                                    l)ate, which shall be in substantially the same form and detail of
                                    the Initial Budget, and accompanied by a certifircate signed by a
                                    Responsible Off,rcer of the Borrowers to the effèct that such
                                    Budget has been prepared in good faith based upon assumptions
                                    which the Borrowers believe to be reasonable at the time made and
                                    in light of the conditions existing at the time ol'delivery thereof
                                    and that such officer has no reason to question the reasonableness
                                    of any material assumptions on which such projections were
                                    prepared (it being understood and agreed that the Borrowers may
                                    (but are not required to) furnish one or more proposed updated
                                    Budgets more fiequently than every other week; provided that,
                                     such proposed Budget shall become the "Budget" or "I)IP Budget"
                                    as defined and for all        ses hereunder and under the Interim



I 1247.00   r   -w0058690   )                    18
                Case 19-12415-MFW     Doc 12     Filed 11/14/19   Page 19 of 50




                              Order and (upon entry of the Final Orcler) the Final Order upon
                              written approval thereof by the Administrative Agent and the
                              Lenders     in their sole and absolute discretion following        a
                              reasonable opportunity to review and comment thereon.

                              Variances from Buclset. Deliver to the Administrative Agent on or
                              before Wednesday of each week. a comparison of actual receipts
                              and disbursements ancl actual Revolving Loans outstanding
                              hereunder to projected receipts and disbursements and projected
                              Revolving f,oans outstanding hereunder of the prior week in a
                              form substantially similar to that attached as Exhibit C to the DIP
                              Credit Agreement. In addition, Debtors shall, and shall cause their
                              Chief Restructuring Officer to attend calls no less than once a
                              week to discuss the Borrowers' businesses and the status of the
                              Cases with the Administrative Agent, the Lenders and the
                              Administrative Agent' s advisors.

                              Other              vl)ocuments. Deliver to the Administrative
                              Agent: (i) substantially contemporaneous with the filing thereof,
                              copies of all pleadings, motions, applications, fìnancial
                              inf'ormation and other papers and documents filed by the Debtors
                              in the Cases, with copies of such papers and documents also
                              provided to or served on the Adrninistrative Agent's counsel; (ii)
                              substantially contemporaneous with the receipt and/or execution
                              thereof, copies of all letters of intent, expressions of interest, and
                              ofïers to purchase with respect to any of the Collateral; (iii)
                              substarrtially contemporaneously with delivery thereof to the
                              Committee or any other official or unoffrcial committee in the
                              Cases, copies of all material written repofts and all term sheets for
                              a Reorganization Plan or any sale under Section 363 of the
                              Bankruptcy Cocle given by the Debtors to the Committee or any
                              other offìcial or unofhcial committee in the Cases. with copies of'
                               such reports and term sheets also provided to or served on the
                              Administrative Agent's counsel; and (iv) projections, operating
                              plans and other fìnancial information and information, reports or
                               statements regarding the Debtors, their business and the Collateral
                               as the Administrative Agent may from time to time reasonably
                               request.

                               Notices.

                               .    Promptly (and in any event within three (3) Business Days)
                               notify the Administrative Agent and each Lender in writing of the
                               occurrence of any Default or Event of Default.




{r247.001-w00s86e0.}                        19
                 Case 19-12415-MFW   Doc 12      Filed 11/14/19    Page 20 of 50




                               o    Promptly (and in any event within three (3) Business Days)
                               notify the Administrative Agent and each Lender in writing of any
                               matter that has resulted or could reasonably be expected to result
                               in a Material Adverse Effect.

                               o    Promptly (and in any event within three (3) Business Days)
                               notify the Administrative Agent and each l,ender in writing of the
                               occurrence ol'any ERISA Event.

                               ¡    Promptly (and in any event within three (3) Business Days)
                               notify the Adrninistrative Agent and each Lender in writing of any
                               material change in accounting policies or fìnancial reporting
                               practices by any [,oan Party or any Subsidiary.

                               o    Promptly (and in any event within three (3) Business Days),
                               notify the Adrninistrative Agent and each Lender, in writing, of the
                               threat or institution of, or any material development in, any
                               Proceeding against or affecting any l,oan Party, which could
                               reasonably be expected to have a Material Adverse Effect.

                               o    Promptly (and in any event within three (3) Business Days of
                               suclr event), notify the Administrative Agent in writing, of'any
                               loss, damage or destruction to the Collateral in the amount of
                               $75,000 or more individually, whether or not covered by
                               insurance.

                               Payment of Taxes.

                               .     Pay and discharge as the same shall become due and payable,
                               all fèderal and state income taxes and other material tax liabilities,
                               assessrnents and governmental charges or levies in the nature of a
                               tax upon it or its properties or assets, unless the same are being
                               Properly Contested.

                               o   Timely file or cause to be timely filed all fèderal and state
                               income tax returns and other material tax returns required by
                               applicable law.

                               Preservation of Existence.

                                o    Preserve, rerlew and maintain in full force and effect its legal
                                existence under the Laws of the jurisdiction of its organization
                                except in a transaction permitted by Section 7.04 or þqlion J..05'

                                a    Preserve renew and maintain    in full force and effect its



{l247.00l -w005f1690   )                    20
                  Case 19-12415-MFW   Doc 12     Filed 11/14/19     Page 21 of 50




                                standing and qualification to do business under the Laws of the
                                jurisdiction of its organization and in any other jurisdiction where
                                failure to so maintain good standing or qualifìcation would have or
                                would constitute a Material Adverse Effect.

                                o    Preserve. renew and maintain all Governmental Approvals as
                                are necessary for the conduct ofits business as currently conducted
                                and herein contemplated.

                                o   Preserve, register and renew whenever applicable all of its
                                material registered patents, copyrights, trademarks, trade names
                                and service marks.

                                Maintenance of Properties. Maintain, preserve and protect all of
                                its property necessary in the operation of its business in good
                                working order and condition, ordinary wear and tear excepted.

                                Maintenance of Insurance. Maintain or cause to be maintained,
                                with financially sound and reputable insurers rated not less than
                                A-, Class VII by Best's, commercial general liability insurance,
                                product liability insurance. business interruption insurance, and all
                                risk property insurance, in each case with respect to liabilities,
                                losses or damage in respect of the assets, properties and businesses
                                of each Loan Pafty as may customarily be carried or maintained
                                under sirnilar circumstances by Persons of established reputation
                                engaged in similar businesses, in each case in such amounts (afler
                                giving effect to any self-insurance in respect of (a) workers
                                compensation insurance and (b) liability for insurance
                                deductibles). with such deductibles, covering such risks, and in
                                amounts and otherwise on such terms and conditions as shall be
                                customary for such Persons (including perils of flood, quake
                                 and/or windstorrn, as applicable) and reasonably acceptable 1o the
                                Administrative Agent. Each such policy of insurance shall (i)
                                 name Administrative Agent, on behalf of each Lender as an
                                 additional insured by endorsement thereunder as its interests may
                                 appear, (ii) in the case of each property insurance policy, contain a
                                 lender's loss payable clause or endorsetnent, satisfactory in folm
                                 and substance to Administrative Agent, that names Administrative
                                 Agent, on behalf of Lenders, as the lender's loss payee thereunder
                                 and (iii) provide for at least thirty (30) days'(or ten (10) days'in
                                 the case of cancellation due to non-payment of premiums) prior
                                 written notice to Administrative Agent of any rnodiltcation or
                                 cancellation of such policy. Such lender's loss payable
                                 endorsements shall specify that the proceeds of sttch insurance
                                 shall be         le to the Administrative        as its interests ma



{r 247.00l -w00s86e0.   }                   21
                    Case 19-12415-MFW   Doc 12      Filed 11/14/19    Page 22 of 50




                                  appear and further specify that the Administrative Agent shall be
                                  paid regardless of any act or omission by Debtor or any of their
                                  Affiliates. The Administrative Agent and Secured Parties have no
                                  responsibility for premiutns, warranties or representations to
                                  underwriters. The Loan Parties or their insurance broker shall
                                  provide a certificate of insuraltce upon cach policy renewal or
                                  replacement. In the event Borrowers fail within fìve (5) Business
                                  Days after Administrative Agent's request to provide
                                  Administrative Agent with evidence of the insurance coverage
                                  required by this Agreement, Administrative Agent may purchase
                                  insurance at Borrowers' expense to protect the Administrative
                                  Agent's interests in the Collateral. 'Ihis insurance may, but need
                                  not, protect Borrowers' interests. The coverage purchased by
                                  Administrative Agent may, but need not, pay any claim made by
                                  any Borrower or any claim that is made against any Borrower in
                                  connection with the Collateral. Borrowers may later cancel any
                                  insurance pulchased by Administrative Agent, but only after
                                  providing Administrative Agent with evidence that Borrowers
                                  have obtained insurance as required        by this Agreement' If
                                  Administrative Agent purchases insurance for the Collateral, to the
                                  fullest extent provided by law, Borrowers will be responsible for
                                  the costs of that insurance, including interest and other charges
                                  imposed by Administrative Agent in connection with                the
                                  placement of the insurance, until the effective date ol'          the
                                  cancellation or expiration o1' the insurance. 'fhe costs of       the
                                  insurance may be added to the Obligations. The costs of           the
                                  insurance may be more than the cost of insurance Borrowers        are
                                   able to obtain on their <lwn.

                                   Borrowers will (i) use commercially reasonable eff-orts to obtain
                                   payment or reimbursement from any Directors and Offìcers
                                   Liability Insurance maintained by the Borrowers, (ii) provide
                                   copies of such policies to the Lenders upon request, (iii) provide
                                   written updates to the Lenders regarding their effbrts to collect on
                                   such policy or policies and (iv) cause all on such policy or policies
                                   to be paid directly to the Borrowers.

                                   Comrrliance with Laws. Comply with the requirements of all
                                   [,aws and Governmental Approvals applicable to it (including
                                   Environmental Laws and Franchise Laws) and all orders. writs,
                                   injunctions and decrees applicable to it or to its business or
                                   Propefty, except in such instances in which such requirement of
                                   Law or order, writ. injunction or decree is being Properly
                                   Contested and except in each case, where the failure to comply
                                   would not reasonable be             to have a Material Adverse


{ I 247,001 -W0t)58rr9t) }
                                               22
                 Case 19-12415-MFW   Doc 12      Filed 11/14/19    Page 23 of 50




                               Effect.

                               Books and Records.

                               o    Maintain proper books of record and account, in which full,
                               true and correct entries shall be made of all financial transactions
                               and matters involving the assets and business of such Loan Party
                               or such Subsidiary. as the case may be, in each case in accordance
                               with GAAP.

                               o   Maintain such books of record and accouttt in material
                               conformity with all applicable requirements of any Governmental
                               Authority having regulatory jurisdiction over such Loan Party or
                               such Subsidiary, as the case may be,

                               Inspection   Rights. Permit representatives and independent
                               contractors of the Administrative Agent (or Garrison Middle
                               Market Funding II LP and representatives thereof) to visit and
                               inspect any of its properties, to examine its corporate. financial and
                               operating records, and conduct audits and make copies thereof or
                               abstracts therefiom, and to discuss its afÏairs, finances and
                               accounts with its directors, offtcers, and independent public
                               accountants, all at the expense of the Borrowers and at such
                               reasonable times during normal business hours and as often as may
                               be reasonably desired, upon reasonable advance notice to the Loan
                               Parties. A representative of each Lender shall have the right to
                               accompany the Administrative Agent in connection with all such
                               inspections, audits and examinations, at such Lender's sole c<lst
                               and expense unless an Event of Defàult shall have occuned and be
                               continuing.

                               Additional Subsidiaries

                                    Borrowers shall cause each Domestic Subsicliary (othel than a
                               Foreign Subsidiary Floldco, CFC or a Subsidiary of a Controlled
                               Foreign Subsidiary) hereafter formed or acquired to execute and
                               deliver to the Administrative Agent, within 30 days (or such longer
                               period as the Agent shall agree in its sole discretion) of the
                               formation or acquisition thereof, a joinder to the Loan Documents,
                               in form and substance acceptable to the Agent, pursuant to wl-rich
                               such Subsidiary shall become a Borrower or a Guarantor, as the
                               Administrative Agent shall elect. Bonowers shall deliver to the
                               Administrative Agent (i) appropriate l-ien searches indicating the
                               Adrninistrative Agent's first priority Lien (subject to Permitted
                                                            ts                      ll a fàvorable
                               l,iens on such Subsidi



{r 247.00r-w00s8690. }                      23
                    Case 19-12415-MFW   Doc 12     Filed 11/14/19    Page 24 of 50




                                  written opinion of counsel reasonably satisfactory to the Agent.
                                  (iii) original stock cerlificates or other certifrcates evidencing
                                  equity ownership in such Domestic Subsidiary, accompanied by
                                  stock or other appropriate transfer powers duly executed in blank,
                                  with regard to the Capital Stock of such Domestic Subsidiary.
                                  (iv) celtified copies of the Organization Doctlments of such
                                  Domestic Subsidiary, along with appropriate resolutions aud an
                                  incumbency certifìcate of such Domestic Subsidiary and (v) such
                                  other agreements, instruments, approvals or other documents as the
                                  Administrative Agent may reasonably request with respect thereto.

                                       With respect to each first-tier Foreign Subsidiary that is a
                                  CFC and any F-oreign Subsidiary Holdco, Borrowers shall within
                                  thirty (30) days (or such longer period as the Administrative Agent
                                  shall agree in its sole discretion) of the formation or acquisition
                                  thereof, take     all actions   reasonably requested by the
                                  Administrative Agent to grant to the Administrative Agent a
                                  perfècted Lien on no more than 65Yo of each class of the Capital
                                  Stock of such Subsidiary entitled to vote (within the meaning of
                                  Treasury Regulation Section 1.956-2(cX2)i) and I00% of each
                                  class of the Capital Stock of such Subsidiary not entitled to vote
                                  (within the meaning of Treasury Regulation Section 1.956-2(c)(2))
                                  of such CFC. For the avoidance of doubt, no CFC or Foreign
                                  Subsidiary Holdco shall be required to pledge any of the Capital
                                  Stock of their respective Subsidiaries.

                                   ERISA Complia¡çe. Do, and cause each of its ITRISA Affiliates
                                   to, except to the extent such failure woulcl not reasonably be
                                   expected to result in a Material Adverse Effect, do each of the
                                   following: (a) maintain each Plan in compliance with the
                                   applioable provisions of ERISA, the Internal Revenue Code and
                                   other federal or state Lawl (b) cause each Plan that is qualified
                                   under Section 401(a) of the Internal Revenue Code to maintain
                                   such qualification; and (c) make all requirecl contributions to any
                                   Plan subject to Section4l2, Section 430 or Section 431 of the
                                   Internal Revenue Code.

                                   Cash Management¡ Control Agreements. The Borrowers shall,
                                   and shall cause each Subsidiary to, maintain with CIT each of their
                                   primary operating and deposit accounts and each securities account
                                   (other than Excluded Accounts). provided that (i) local deposit
                                   accounts maintained with respect to any Store may remain at and
                                   continue to be maintained with another fìnancial institution, but
                                   amounts credited thereto (other than amounts reasonably expected
                                   to be      ied towards              in accordance with the Ru


{ 1247.001   -w00s8690.   }                   24
                    Case 19-12415-MFW   Doc 12     Filed 11/14/19      Page 25 of 50




                                  within the immediately f'ollowing five (5) Business Day period)
                                  shall be required to be transferred to one or more deposit accounts
                                  maintained with CIT in accordance with the Cash Management
                                  Order and the Borrowers' customary practices.

                                  Covenant with Resnect         Environmental Matters        In respect
                                  of all environmental matters:

                                  o    comply in all material respects with the requirements of all
                                  federal, state, and local Environmental Laws applicable to the
                                  I.oan Parties or their Property;
                                  .    notify the Administrative Agent promptly in the event of any
                                  spill, release or disposal of Flazardous Material on, or hazardous
                                  waste pollution or contamination affecting, the Facilities in
                                  rnaterial violation ol'applicable Environmental Laws of which a
                                  Loan Party has aotual knowledge:
                                  .    1òrward to the Administrative Agent prornptly any written
                                  notices relating to such matters received from any Governmental
                                  Authority; and pay when due any line or assessment against the
                                  Facilities arising under Environmental Laws, provided, that tl-re
                                  Loan Parties shall not be required to pay any such fine or
                                  assessment so long as the validity thereof shall be Properly
                                  Contested; and provided further that, in any event, payment of any
                                  such fine or assessment shall be made before any of their Property
                                  shall be subjected to a Lien or be seized or sold in satisfaction
                                  thereof:
                                  o    promptly notify the Adrninistrative Agent upon becoming
                                  aware of any fact or change in circumstances that would be
                                  expected to cause any of the representations and warranties
                                  contained in Section 5.09 to cease to be true in all material respects
                                  (without duplication of any materiality qualifier therein) for any
                                  time befbre the Termination l)ate;
                                  o     not become involved, and will not knowingly permit         any
                                  tenant of the Facilities to become involved, in any operations at the
                                  Facilities generating, storing, disposing, or handling Hazardous
                                  Materials in material violation of applicable Environmental Laws
                                  or any other activity that could reasonably be expected to lead to
                                  the imposition on any Lender or the Adrninistrative Agent of any
                                  liability, or the in,position on the Loan Parties or the Facilities of
                                  any material liability or any lien under any Environmental Laws;
                                   .    promptly contain or remove any Hazardous Materials found
                                   on the F'acilities in violation of an cable Environmental Law.



{ 1247.00   r-w00s8690.   }                   25
                  Case 19-12415-MFW    Doc 12     Filed 11/14/19    Page 26 of 50




                                to the extent required by ancl in compliance with applicable
                                Environmental Laws and at the Borrowers' expense; and the
                                Bonowers agree that the Administrative Ageltt has the right, at its
                                sole option but at the Borrowers' expense, to have an
                                environmental engineer or other representative review the work
                                being done; and
                                .     indemnify, protect, defend and hold harmless each Indemnitee
                                frorn and against and all liabilities, obligations, losses, damages
                                (including, consequential darnages), penalties, actiotls, judgments,
                                suits, claims, costs, expenses and disbursements of any kind or
                                nature whatsoever (including, the reasonable fees and
                                disbursernents of counsel for and consultants of such Indemnitees
                                in connection with any investigative, administrative or judicial
                                proceeding, whether or not such Indemnitees shall be designated a
                                party thereto), which may be imposed on, incurred by, or assefied
                                against such lndernnitees (whether direct, indirect, or
                                consequential) now or hereafter arising as a result of any clairn for
                                environmental cleanup costs, any resulting damage to the
                                environment and any other environmental claims against any l-oan
                                Party, any [,ender, the Administrative Agent, any other Indemnitee
                                or the Facilities. The provisions of this Section 6.15(e) shall
                                continue in effect and shall survive the'fermination Date.
                                Site Leases. The Borrowers shall, and shall cause each Subsidiary
                                to, perform and carry out in all material respects the material terms
                                and provisions of Site Leases, except in each case as would not
                                reasonably be expected to result in a Material Adverse Effect.


                                Budget Compliance.

                                Dis               Covenant.  Commencing with the weekly period
                                ending November 24, 2019, reflected in the Initial Budget
                                delivered as of the Closing Date. cause l)ebtors' (i) "Operating
                                Disbursements" or "Other Chapter 11 Related Cash Flows" (as
                                such terms are described in the applicable Budget), (A) on an
                                individual basis to be not more than I05% and (B) on an aggregate
                                basis to be not more than ll0% (provided, however, that, in each
                                of clauses (A) and (B), in the Administrative Agent's sole and
                                absolute discretion and without coutt order, approval o1, or notice
                                to, any other Persons, the Administrative Agent may increase such
                                percentage up to l07o/o (in the case of clause (A)) and up to I 15%
                                (in the case of clause (B)) of forecasted Operating Disbursements
                                or Other Chapter l1 Related Cash Flows set f-or1h in the Budget for
                                the      icable                                     or ll


I 1247.001 -w0058690.   )                   26
                Case 19-12415-MFW     Doc 12    Filed 11/14/19     Page 27 of 50




                              l1 Professional Costs" (as such term is described in the applicable
                              tsudget) to be more than the forecasted Chapter 11 Professional
                              Costs set forth in the Budget for the applicable period, in each
                              case, such covenant to be tested on a rolling four-week period,
                              commencing with the four-week period ending on December 15,
                              2019.

                              Minimum Receipt Covenant. Commencing with the weekly
                              period ending November 24,2019 refleoted in the Initial Buclget
                              deliverecl as of the Closing Date, cause l)ebtors'receipts. (i) on an
                              individual basis to be at least 95o/o and (ii) on an aggregate basis to
                              be at least 90% (provided, however. that, in each of clauses (i) and
                              (ii), in the Adrninistrative Agent's sole and absolute discretion and
                              without court order, approval of, or notice to, any other Persons,
                              the Administrative Agent may decrease such percentage down to
                              93% (in the case of clause (i)) and down Lo 85Yo) of the forecasted
                              receipts as set fofth in the Budget f'or the applicable period. such
                              covenant to be tested on a rolling four-week basis; plovided that
                              for the initial three weekly tests such covenant shall be tested
                              against the Budget as follows: (i) for the second week based on
                              two weeks fotecast and two weeks actual; and (ii) for the third
                              week based on three weeks forecast and three weeks actual, in
                              each case, on a cumulative basis.

                              Iìankruntcy Schedules and Covenants

                              File with the Bankruptcy Court and deliver to the Administrative
                              Agent, all Schedules ol the Debtors within the time periods
                              required by the Bankruptcy Code as may be extended by express
                              written consent of the Administrative Agent and subject to
                              approval by the Bankruptcy Court.

                               Serve all

                                 o secured creditors,    all judgment creditors (if any)     actually
                                     known   to the Debtors, the twenty (20)      largest unsecured
                                     creditors. the federal and state taxing authorities, any and all
                                     Governmental Authorities holding a claim, any of the
                                     Debtors' unions, and any other party claiming an interest in
                                     the Collateral in accordance with the Federal Rules of
                                     Bankruptcy Procedure a copy of the Motion and Interim Order
                                     as approved by the Bankruptcy Court in accordance with the
                                     Federal Rules of Bankruptcy Procedure; and

                                 o   all parlies from whom the Debtors have received or that      the



{r247,001-w0058690,)                       27
                         Case 19-12415-MFW     Doc 12     Filed 11/14/19    Page 28 of 50




                                              Debtors believe they rnay have received goods from within
                                              twenty (20) days of the filing of the Cases, a copy of- the
                                              Interim Order and notice of the hearing on entry of the
                                              proposed Final Order in accordance with the Federal Rules of
                                              Bankruptcy Procedure.

                                       Patriot        OF'AC. (a) Cornply with the Patriot Act, (b) use no
                                       part of the proceeds of the Loans, directly or indirectly, for any
                                       payments to any governmental official or ernployee, political
                                       parly, ofÏcial of a political party, candidate for political office, or
                                       anyone else acting in an offrcial capacity. in order to obtain, retain
                                       or direct business or obtain any improper advantage, in violation of'
                                       the United States Foreign Corrupt Practices Act of 7977, as
                                       amended, and (c) comply with the OFAC Sanctions.

                                       Se¿   DIP Credit Agreement at $$ 6.01-21


Termination Events &                   Events of Default     Any of the following shall constitute an Event
Remedies                               of Default:

Fed. R. Bankr. P. a00t(c)(t)(B)        o The occun:ence of any Ilvent of Defàult as defìned and under
                                       the DIP Credit Agreement.
Del, Bankr. L.R. 4001-2(a)(ii)
                                       o   'Ihe failure of the Debtors to obtain entry of'a Final Order on
                                       or befbre tweuty-five (25) days from the Petition Date, unless
                                       otherwise agreed in writing by the Pre-Petition Agent and the DIP
                                       Agent.
                                       o    The fàilure of Debtors to file on or bef'ore the second day
                                       following the Petition Date the Bidding Procedures Motion.
                                       o The Bidding Procedures Order is not entered by the
                                       Bankruptcy Court on or before Decembet 5.2019        .



                                        o    The failure of Debtors to file on or before the second day
                                        following the Petition Date the Approved 363 Sale Motion.
                                        o The Approved 363 Sale Order is not entered by the
                                        Bankruptcy Court on or before I)ecember 20,2079.
                                        See   Interim Order at $ (VIIXA)

                                        Remedies unon Event of Default.

                                        (1) tlpon the occurrence of and during the continuance of an llvent
                                        of Default, and without the necessity o1'seeking relief from the
                                        automatic sta or      further Order of the B          Court I the



   Í r 247.001   -w(x15ll6e0. ì                      28
                 Case 19-12415-MFW   Doc 12     Filed 11/14/19      Page 29 of 50




                               DIP Agent and DIP Lenders shall no longer have any obligation to
                               make any Advances (or otherwise extend credit) under the DIP
                               Facility; (ii) all amounts outstanding under the DIP Financing
                               I)ocuments shall, at the option of the DIP Agent. be accelerated
                               and become immediately due and payable; (iii) the DIP Agent
                               shall have the right to issue the Carve Out Trigger Notice, (iv) the
                               DIP Agent and the Pre-Petition Agent shall be entitled to
                               immediately terminate the Debtors' right to use Cash Collateral,
                               without further application or order of this Court, provided"
                               however, that tl-re Debtors shall have the right to use Cash
                               Collateral to pay their weekly ordinary course payroll included in
                               the DIP Buclget through and including the date immediately
                               following the date on which such Event of Default occurs. (v) the
                               Debtors shall be bound by all post-default restrictions,
                               prohibitions. and other terms as provided in this Interim Order, the
                               DIP Credit Agreement and the other DIP Financing Documents
                               and the Pre-Petition Financing Documents, (vi) the DIP Agent
                                shall be entitled to charge the default rate of interest under the DIP
                                Credit Agreement and (vi) subject only to the notice requirement
                                set forth in Section VIf(BX2) of the Interim Order, both the DIP
                                Agent and the Pre-Petition Agent shall be entitled to take any other
                                act or exercise any other right or remedy as provided in the Interirn
                                Order, the DIP F'inancing I)ocuments, the Pre-Petition Financing
                                Documents, or applicable law, including. without limitation,
                                setting off any Post-Petition Obligations or Pre-Petition
                                Obligations with DIP Collateral. Pre-Petition Collateral or
                                proceeds in the possession of any Pre-Petition Secured Party or
                                DIP Lender, and enforcing any and all rights and remedies with
                                respect to the DIP Collateral or Pre-Petition Collateral. as
                                applicable

                               (2) Without lurther notice, application or order of this Court,
                               upon the occurrence and during the continuance of an Event of
                               Default, and after providing five (5) business days' prior written
                               notice thereof (whioh 1'rve (5) business days period only applies to
                               the DIP Collateral enf-orcement remedies described below) to
                               counsel for the Debtors, counsel for any Committee, and the U.S.
                               Trustee, the DIP Agent fbr the benefit of itself and the DIP
                               Lenders, and the Pre-Petition Agent, for the benef,rt of itself and
                               the other Pre-Petition Secured Parties, as applicable, shall be
                               entitled to take any action and exercise all rights and remedies
                               provided to them by this Interim Order, the DIP Financing
                               Documents or the Pre-Petition Financing Documents, or applicable
                               law, unless otherwise ordered by this Cout't, as the DIP Agent or
                               the Pre-Petition A        AS                   deem               ln


{1247.001-w00586e0.   }                    29
                      Case 19-12415-MFW   Doc 12      Filed 11/14/19     Page 30 of 50




                                    their sole discretion to, among other things, proceed against and
                                    realize upoll the DIP Collateral (including the Pre-Petition
                                    Collateral) or any other assets or properties of the Estates upon
                                    which the DIP Agent, fìrr the beneht of itself and the DIP Lenders,
                                    and the Pre-Petition Agent, for the benefit of itself and the other
                                    Pre-Petition Secured Parties, has been or may hereafter be granted
                                    liens or security interests to obtain the full and indefeasible
                                    payment of all the Pre-Petition Obligations and Post-Petition
                                    Obligations. Notwithstanding the foregoing or anything in Section
                                    VIf(BXl) of the Interim Order, DIP Agent may continue to apply
                                    proceeds received into the lockbox or collection account to reduce
                                    the Post-Petition obligations in any order at the sole discretion of
                                    the DIP Agent during such fìve (5) business days period. During
                                     such five business days period, either or both the f)ebtors and the
                                     Committee shall be entitled to seek an emergency hearing with this
                                    Court.

                                    Additionally, upon the occunence and during the continuance o1'
                                    an Event of Defäult and the exercise by the DIP Agent or the Pre-
                                    Petition Agent of their respective rights and remedies under this
                                    Interim Order. the DIP Financing Doouments, or Pre-Petition
                                    Financing Documents, provided that the Debtors and the DIP
                                    Agent agree upon a mutually acceptable wind clown budget, the
                                    Debtors shall cooperate with the DIP Agent in the exercjse of
                                    rights and remedies and assist the DIP Agent in etÏecting any sale
                                    or other disposition of the DIP Clollateral required by the DIP
                                    Agent. including arty sale o1' DIP Collateral pursuant to
                                    Bankruptcy Clode section 363 or assumption and assignment of
                                    DIP Collateral consisting of contracts and leases pursuant to
                                    Bankruptcy Code section 365, in each case, upon such terms that
                                    are acceptable to the DIP Agent.

                                     (3) Upon the occunence and during the continuance of an Event of
                                     Default, and subject to the hve business days notice provision
                                     provided above, in connection with a liquidation of any of the DIP
                                     Collateral, tlre DIP Agent (or any of its employees, agents,
                                     consultants, contractors, or other professionals) shall have the
                                     right, at the sole cost and expense of the Debtors, to: (i) enter ttpon,
                                     occupy, and use any real or personal property, fixtures, equipment,
                                     leasehold interests, or warehouse arrangements owned or leased by
                                     the Debtors; plevidgd, however, the DIP Agent and Pre-Petition
                                     Agent may only be permitted to do so in accordance with (a)
                                     existing rights under applicable non-bankruptcy law, including,
                                     without limitation, applicable leases, (b) arry pre-petition (and, if
                                         licab        st etition landlord waivers ot consents, or c



{ l 247.00 |   -w0058690.   }                    30
                   Case 19-12415-MFW      Doc 12     Filed 11/14/19     Page 31 of 50




                                   further order ol'this Courl on motion and notice appropriate under
                                   the circumstances; and (ii) upon entry of a Final Order, use any
                                   and all trademarks, tradenames, oopyrights, licenses, patents,
                                   equipment or any other similar assets of the Debtors, or assets
                                   which are owned by or subject to a lien of any third party and
                                   which are used by the l)ebtors in their businesses, provided,
                                   however l)lP Agent may use such assets upon entry of this
                                   Interim Order to the extent permitted by applicable non-
                                   bankruptcy law. The DIP Agent and the DIP Lenders will be
                                   responsible for the payment of any applicable fees, rentals.
                                   royalties, or other amounts owing to such lessor. licensor or owner
                                   of such property (other than the Debtors) f'or the period of time that
                                   the DIP Agent actually occupies any real property or uses the
                                   equipment or the intellectual property (but in no event for any
                                   accrued and unpaid fees, rentals. or other amounts owing for any
                                   period prior to the date that the DIP Agent actually occupies or
                                   uses such assets or properties).

                                   (4) The rights and remedies of the DIP Agent specified heretn are
                                   cumulative and not exclusive of any rights or remedies that the
                                   DIP Agent and/or Pre-Petition Agent may have under the DII'}
                                   Financing Documents, Pre-Petition Financing Documents, or
                                   otherwise and may be exercised in whole or in part in any order.

                                   S¿¿   Interim Order at {i ffll)(B)


Security and Priority              The Debtors represent, warrant and covenant that, upon the entry
                                   by the Bankruptcy Couft of the Interim Order and/or the l-inal
Fed. R. Banlcr. P. a00l(c)(l)(B)   Order, as applicable:

                                   (a) for all Obligations  now existing or hereafter arising and f-or
                                   dirninution in value of any Pre-Petition Collateral used by the
                                   Debtors pursuant to the Interim Order, DIP Credit Agreement or
                                   otherwise, the Administrative Agent. for the benefit of itself and
                                   the other Secured Pafties, is granted an allowed superpriority
                                   administrative claim in the Debtors' estates pursuant to Section
                                   36a(c)(1) of the Bankruptcy Code, having priority in right of
                                   payment over any and all other obligations, liabilities and
                                   indebtedness of any of the Debtors, whether now in existence or
                                   hereafter incurred by any of the Debtors, and over any and all
                                   administrative expenses or priority claims of the kind specified in,
                                   or ordered pursuant to the Bankruptcy Code, including without
                                   limitation, inter alia, Sections 105, 326,328, 330.331, 503(b).
                                   506(c) (upon entry of the Final Order). 507,364(cXl), 546(c),726


  {1247.00r -w0058ó90, }                        3l
                           Case 19-12415-MFW   Doc 12       Filed 11/14/19     Page 32 of 50




                                         or 1114 of the Bankruptcy Code. subject      as   to priority only to the
                                         Carve-Out; and

                                         (b) (i) to secure the prompt    payment and performance of any and
                                         all Obligations of the Debtors to the Secured Parties of whatever
                                         kind. nature or description, absolute or contingent, now existing or
                                         hereafter arising, the Administrative Agent. fttr the benefrt of itself
                                         and the other Secured Parties, shall have and is hereby granted,
                                         efTective as of the Petition Date, valid and perfected first priority
                                         (subject to the Senior Liens (as defined in the Interim Order) and
                                         the Carve-Out), security interests and liens in and upon all pre- and
                                         post- petition property of the Debtors, whether existing on the
                                         Petition Date or thereafter acquired (1) putsuant to Sectiort 364(c)
                                         (2), that, on or as of the Petition l)ate is not subject to valid,
                                         perfèctecl ancl non-avoidable liens (collectively, the
                                         "Unencumbered Propeû"), (2) pursuant to Section 36a@) and (d)
                                         of the Bankruptcy Code, all of the Pre-Petition Collateral, and (3)
                                         pnrsuant to Section 36a@) and (d) of the Ilankruptcy Code, all of
                                         the Collateral (as defined in the DIP Credit Agreement), (ii) such
                                         security interests and Liens shall be senior in all respects to
                                         interests of other parties arising out of security interests or Liens, if
                                         any, in such assets and property existing immediately prior to the
                                         Petition Date and (iii) the Liens securing the Obligations shall not
                                         be subject to Section 551 of the llankruptcy Code.

                                         See DIP Credit Agreement at $ 5.22



Carve-Out                                The DIP Liens, DIP Superpriority Claims, Adequate Protection
                                         Liens, and First Lien Adequate Protection Claims, and any other
Fed. R. Banlcr. P. a001(c)(l)(B)         liens or claims granted by this Interim Order or the Final Order
                                         shall be subject only to the right ol'payment and priority of the
DeL Banln. L.R. 4001-2(a)(ii)            fol1owingeXpenSeS(co1lectively,the..@1',),totheextent
                                         provided herein:

                                                 (l)   the allowed adlninistrative expenses pursuant to         28
                                         tl.S.C. $ 1930 f'or fèes payable to the U.S. 'Irustee or to this Court,
                                         unless otherwise ordered by this Court; and

                                               (2) the allowed fees and expenses actually incurred by
                                         persons or firms retained by the Debtors or the Committee (if
                                         appointed) on or aftel' the Petition Date whose retention is
                                         approved by the Bankruptcy Court pursuant to section 327. 328,
                                          363,or1l03oftheBankruptcyCode(eacha..@!',and
                                          collectively, the "Professionals") in a cumulative, aggregate sum


  { 1 247.00   1   -W0058(r90.   )                     32
                      Case 19-12415-MFW    Doc 12         Filed 11/14/19    Page 33 of 50




                                    of (i) for the period prior to the occurrence of the    del ivery   of   a
                                    Carve-Out Trigger Notice (as defrned below), an amount not tcr
                                    exceed the lesser of (A) the aggregate weekly amounts budgeted to
                                    be funded in advance for each such Professional for such week in
                                    accordance with the DIP Budget (to the extent a Carve-Out T'rigger
                                    Notice is delivered mid-week, pro-rated fbr such week) and (R) the
                                    actual amount of such Allowed Professional Fees for each
                                    Professional incurred on or after the Petition Date up through and
                                    including the clate a Carve-Out Trigger Notice is delivered
                                    ("Allowed Professional FegË"), subject in all respects to the terms
                                    of this Interim Order, the Final Order, and any other interim or
                                    other compensation order entered by the Ilankruptcy Court (the
                                    "Interim Co           afion Procedures        'fþs fìarve-Out shall
                                    include all Allowed Professional Fees that are incurred or earned
                                    (i) at any tirne before delivery of a Carve-Out Trigger Notice,
                                    whether allowed by the Bankruptcy Court prior to or after delivery
                                    of a Carve-Out Trigger Notice, sub.iect and lirnited in all respects
                                    to the amounts set fbrth in the DIP Budget f-or payment of such
                                    Professionals; and (ii) beginning the first day after the delively by
                                    the DIP Agent of written notice (which for the avoidance of doubt
                                    may be by electronic rnail) of the occurrence of an Event of
                                    Default (the "Carve-Out Trisger Notice") to the Debtors, the
                                     Debtors' counsel, and counsel for any Committee, the fèes and
                                     expenses incuned by the Professionals retained by the Debtots in
                                     an aggregate amount not to exceed $75,000 (the "Post-E OD
                                     Carve-C)ut Amount") (the aggregate amount of clauses (l) and
                                     (2),collectively.the..@p'',).,provided,howeverfhe
                                     Carve-Out shall not include any bonus, sale transaction lèes,
                                     suocess fees, completion fees, substantial contribution fees, or any
                                     other fees      of    similar import   of any of the Professionals'
                                     Notwithstanding the f'oregoing. the Carve-Out Trigger Notice shall
                                     be deemed to have been delivered to the required notice parties on
                                     the Termination Date.

                                              (3)Subject to the terms of'the Interim Order, the Carve-
                                     Out Cap shall be allocated on a Professional by Professional basis
                                     based on the amounts budgeted to be funded in advance for each
                                     Professional pursuant to the Budget.

                                     See   Interim Order at   $   VI(M)

DIP Budget                           The use of extensions of credit under the DIP Facility shall be in
                                     accordance with the DIP Budget, subiect to the Permitted
Fed. R. Bankr. P. 4001(b)(l)         Variances (as defìned in the DIP Credit Agreement) and as



  { r 247.001   -w00s8ó90.   }                      33
                    Case 19-12415-MFW              Doc 12         Filed 11/14/19    Page 34 of 50




and (c)(t)                                 provided in Section 6.7 of the DIP Credit Agreement. The Budget
                                           shall be updated by the Debtors no less fiequently than every two
Del. Bctnlcr. L.R. 4001-2(a)(ii)           (2) weeks in accordance with the terms and provisions the DIP
                                           Credit Agreement. A copy ol'any updated DIP Budget shall be
                                           filed with this Court within one (l) Business Day after it has been
                                           approved by the DIP Agent,


                                           ^See
                                                  Interim Order at $ I(C)(a)


  G.         Provisions to be Hiehlishted Pursuant to Local Rule 4001-2(aXi)

             25.      The DIP Facility includes certain provisions the Debtors are requirecl to highlight

  pursuant to Local Rule 4001-2(aXi) As discussed in detail herein, the Debtors believe these

  provisions are reasonable in light of the facts ancl circumstances of these Chapter I I Cases and

  should be approved.

             a.       LocalR¡le 4001-2(a\(i\(A\             Cross CollateralÍzation None.
                                                       -
             b.       Local Rule 4001-2la)li)lB)                Validitv. Perfectiott and Amount of Prenetition
                      Secured Oblisations.              -
                      Debtors' Acknowledgmenl and Agreemen.ts

                      .9ee   Interim Order at tlT @Xl)-(3)

             c.       Local llule 4001-2(aXiXC)             506(c) lV'aiver
                                                       -
                      See    Interim Order at $ IX(A)

             d.       Local Rule 4001-2la)li)lD)          Liens on Avoidance AcÍiotts . To secure the
                      prompt                        -
                                 payment and performance of any and all      Post-Petition Obligations of
                      Borrower and Guarantors to the DIP Agent and the DIP Lenders of whatever
                      kind, nature, or description, absolute or contingent, now existing or hereafter
                      arising, the DIP Agent, ftrr the benefit of itself and the DIP l,enders, shall have
                      and is hereby granted, effective nunc pro tunc as of the Petition Date, valid.
                      binding, enf-orceable, continuing, non-avoidable and perf-ected first priolity
                      (subject only to any Senior Liens and the Carve-Out), security interests and liens
                      in and upon all claims and causes of action under Chapter 5 of the Bankruptcy
                      Code or any other avoidance actions under the Ilankruptcy Code (collectively,
                      "Avoidance Actions") of tlre l)ebtors or the Estates and proceeds thereof upon
                      entry of the Final Order. See Interim Order at $ II(A)(2).


  { 1247.001-w0058690. )                                   34
                Case 19-12415-MFW             Doc 12     Filed 11/14/19      Page 35 of 50




        e        Local R:ule 4001-2(al(i\(E\            Use   of   Postpetitíon Debt
                                                                                 from        Prepetition
                                                  -
                     Creditor to Pøv Such Prepetition Creditors' Prepetition Deht The DIP Facility
                 does not include the payment of any prepetition debt.

        f.       Local Rule 4001-2(aXiXF)               TreaÍntent   of   Committee Professionals. T'he
                     Comrnittee's professional      - are included in the Carve-Out.
                                                 fees                                  As discussed
                     above. the DIP Facility is subject and subordinate to the Carve-Out. Se¿ Interim
                     Order at $ V(A)(3).

        û
        Þ.       Local Rule 4001-2(aXiXG)        Non-Consensual Primine ProJisions. Subject k>
                                              -
                 any applicable Senior I.iens, pursuant to Bankruptcy Code section 364(d), valid,
                 enforceable, and fully perfected first priority senior priming security interests in
                 and senior priming liens upon all of the Debtors' right, title. and interest in, to,
                 and under all DIP Collateral. including. without limitation, priming security
                 interests and priming liens which are senior to (i) the security interests and liens
                 held by the Pre-Petition Agent, on behalf of the Pre-Petition Secured Parties; and
                 (ii) the Adequate Protection Liens. See Interim Ordet at $ fl(AX3Xc).

        h        Local Rule 4001-2(aXiXH)           552(b) Waiver. Effective upon the entry of a
                                                 -
                 Final Order, the Pre-Petition Secured Parties and DIP Lenders shall each be
                 entitled to all of the rights and benefits of Bankruptcy Code section 552(b). and
                 the "equities of the case" exception under Bankruptcy Code section 552(b) shall
                 not apply to the Pre-Petition Secured Parties and DIP Lenders with respect to
                 proceeds, products, ofTspring or profits of any of the Pre-Petition Collateral or
                 DIP Collateral, as applicable. See lnterim Order at $ IX(A).

                                          RELIEF REOUESTED

        26.          By this motion, the Debtors request entry of the Interim Orcler ancl F'inal Order

authorizing the Debtors to enter into the DIP Facility. More specifìcally. the l)ebtors seek

authority to:

        a.           Enter into, execute and perform under (i) the DIP Credit Agreement and (ii) all
                     DIP F'inancing Documents;

        b            'I'ake and perform all other acts and steps as rnay be required or contemplated by
                     or in connection with the DIP Financing Documents, the Interim Order and Final
                     Order;

        c.           Grant to the DIP Agent, for itself and on behalf of the DIP Lenders, first priority.
                     priming, valid, perfected and enforceable l-iens (as defined in section 101(37) of-
                     the Bankruptcy Code) in and upon all of the DIP Collateral, subject only to the
                     Carve-Out and any Senior [,iens. to secure all Post-Petition Obligations;




{1247.001-w00s8690   }                             35
                   Case 19-12415-MFW              Doc 12       Filed 11/14/19   Page 36 of 50




           d.        Grant to the DIP Agent and the DIP Lenders allowed superpriority administrative
                     expense claim status for the Post-Petition Obligations, subject only to the Carve-
                     Out;

                     Use Cash Collateral         in
                                               accordance with the terms           of the DIP F'inancing
                     Documents and as limited by the DIP Budget;

           f.        Grant adequate protection, including without limitation Adequate Protection
                     Liens, First Lien Adequate Protection Claims, and First Lien Adequate Protection
                     Payments to the Pre-Petition Secured Parties all such adequate protection with
                     the priority set forth in this Interim Order and otherwise in accordance with the
                     terms set forth in this Interim Older, with respect to the use and aggregate
                     diminution in the value of their respective interests in the Pre-Petition Collateral),
                         including the Cash Collateral;

            C'
            Êt'          Apply collections and proceeds of all of the Pre-Petition Collateral and DIP
                         Collateral, payment of any F'irst Lien Adequate Protection Payrnetrts and Post-
                         Petition Obligations in the Ítanner and on the terms set forlh in the Interim Order
                         (and, as applicable. by the Final Order);

            h            Waive, upon entry of the Final Ordel', any right to surcharge the DIP Collateral
                         and the Pre-petition Collateral pursuant to section 506(c) of the Bankruptcy Code,
                         (b) any rights under the "equities of the case" exception in section 552(b) of the
                         Bankruptcy Code, and (c) the equitable doctrine of "marshaling" or any similar
                         doctrine with respect to the DIP Collateral and the Pre-petition Collateral;

                         Modify the automatic stay imposed by section 362 of the Bankruptcy Code to the
                         extent hereinafter set forth and waiving the fourteen (14) day stay provisions o1
                         Bankruptcy Rules a00 1 (aX3);

           J             Wave any applicable stay (including under Bankruptcy Iìule 6004) and provision
                         f-or irnmediate effectiveness of the Interim Order; and

            k            Set a Final Hearing for entry of a F'inal Order authorizing the post-petition
                         financing and use of cash collateral contemplated hereby on a linal basis ancl
                         granting such other relief as is requested in the Motion and approving the form of
                         notice with respect to the F'inal Hearing.

A.          Financins Under                  ntcv Code Section 364

            27.          Pursuant to tsankruptcy Code section 364(c), a court may attthorize a debtor to

i¡cur debt that is: (a) entitled to a superpriority administrative expense status; (b) secured by a

lien on otherwise unencumbered property or (c) secured by a junior lien on encumbered property

if    the debtor cannot obtain postpetition credit on an unsecured basis, as an administrative



{   1247.001-w00s8690.    }                               36
                Case 19-12415-MFW                 Doc 12        Filed 11/14/19         Page 37 of 50




expense priority or secured solely by junior liens on the debtor's assets. See                    ll    U.S.C.   I   364(c);s

see also Pearl-Phil GMT           (Far East) Ltd. v. Caldrtr Corp.,266 R.R. 575,584 (S.D.N.Y.2001)

(authorizing superpriority administrative expenses where debtor could not obtain oredit as an

administrative expense).

         28.      Additionally, Bankruptcy Code section 364(dxl) provides that a court may

authorize a debtor to incur postpetition debt on a senior or "priming" basis                       if   (a) the debtor is

unable to obtain credit otherwise and (b) there is "adequate protection" ol'the interest of the

holder of the lien on the property of the estate on which such senior or equal lien is proposed to

be granted. See        ll   U.S.C. $ 364(dX1). Specifically, section 364(dX1) provides, in relevant part,

that a court may, afler notice and a hearing:

                  authorize the obtaining of credit or the incurring of debt secured by
                  a senior or equal lien on property ol'the estate that is subject to a
                  lien only if

                   (A) the [debtor] is unable to obtain credit otherwise; and

                   (B) there is adequate protection of the interest of the holder of the
                   lien on the property of the estate on which such senior or equal lien
                   is proposed to be granted.

11 U.S.C. $ 364(dX1).

         29.       Courts in this jurisdiction and others have fàshionecl guidelines in applying these

statutory requirements. Generally. courts advocate using a "holistic approach"                               to evaluate

superpriority postpetition financing agreements, f'ocusing on the transaction as a whole. As one

couft has noted:



s Specifically, Bankruptcy Code section 364(c) provides, in pertinent part, that:            "lf the trustee [or debtor in
possession] is unable to obtain unsecured credit allowable under section -503(bX1) of this titlç as an adninistrative
expense, the couú, after notice and a hearing, may authorize the obtaining of credit or the incurring of debt             (I
                                                                                                                     - )
with priority over arìy or all administrative expenses of the kind specified in section 503(b) or 507(b) of this title; (2)
secured by a junior lien on property of the estate that is not otherwise sub.ject to a lien; or (3) secured by a junior lien
on property of the estate that is subjectto a lien," I I U.S.C. $ 36a(c).



{1247.001-w0058690.)                                     37
                    Case 19-12415-MFW            Doc 12      Filed 11/14/19     Page 38 of 50




                       Obtaining credit should be permitted not only because it is not
                       available elsewhere, which could suggest the unsoundness of the
                       basis for use ofthe funds generated by credit, but also because the
                       credit acquired is of significant benefìt to the debtor's estate and . .
                       . the terms of the proposed loan are within the bounds of reason,
                       irrespective of the inability of the debtor to obtain comparable
                       credit elsewhere.

In re Aqua Assocs., 123 B.R. 192,196 (Bankr. E.D. Pa. 1991).

           30.         More specifrcally, in evaluating a debtor's proposed postpetition financing, coufis

consider whether the postpetition frnancing (a) is necessary to preset've the assets of the estate

and is necessary, essential and appropriate for cextinued operation of the debtor's business, (b) is

in the best interests of the debtor's creditors and estates, (c) is an exercise of a debtor's sound

and reasonable business judgment. (d) was negotiated              in good faith and at artn's length between

the debtor, on the one hand, and the agents and the lender on the other, and (e) contains terms

that are fair, reasonable and adequate given the circumstances of the debtor and the proposed

postpetition lender. See, e.g., In re Indianapoli:; Downs, LL(|, Case No. I 1 -11046 (BLS) (Bankr.

D. Del. Apr.26,2011); Inre East               West Resort   Dev, V, L.P., L.L.P., CaseNo. 10-10452 (BLS)

(Bankr. D. Del. Mar. 11, 2010); In re Aleris Int'1, Inc., Case No. 09-10478 (BLS) (Bankr. D. Del.

Mar. 18, 2009); In re Landsource Cr¡mmt¿nities Dcv. LLC, Case No. 08-11111 6.fC) (Bankr. D.

Del. July 21,2008, as amended May 22,2009).

           31.          'Ihe Debtors submit that entry into the DIP Facility is in the best interests of the

Debtors' creditors, is necessary to preserve the value of' estate assets and is an exercise of the

Debtors' sound and reasonable business judgment.

B.         Entry into the DIP Facility is in the Best Interests of the l)cbtors' Creditors and
           Estateso is Necessary to Preserve Estatc Assets, and is an Exercise of the Debtors'
           Sound and Reasona              Business Judsment

            32.         A debtor's decision to enter into   a postpetitiorr lending   facility uncler Bankruptcy

Clode section 364            is governed by the business.iudgment standard.            See, e.g.,T'rans   [lorld


{ I 247.001 -V/00stì690. )                             38
                   Case 19-12415-MFW            Doc 12     Filed 11/14/19    Page 39 of 50




Airlines, Inc. v. Travelers Intl AG (ln re T'rans World Airlines, Inc.), 163 B.R. 964, 974 (Bankr.

D. Del.        1994) (approving postpetition loan and receivables 1àcility because such facility

"reflect[ed] sound and prudent business judgment"); In re Ames Dep'l Slores, 115 B.R. 34,38

(Bankr. S.D.N.Y. 1990) (noting that financing decisions under section 364 oÍ the Bankruptcy

Code must reflect a debtor's business judgment); In re Borbara K Enter,ç., No. 08-l 1474 (MG),

2008 WL 2439649, at *74 (Bankr. S.D.N.Y. June 16, 2008) (explaining that courts defer to a

debtor's business judgment "so long as a request f'or hnancing does not 'leverage the bankruptcy

process' and unfairly cede control of the reorganization to one party              in interest."); Bray   v.


Shenandoah lred. Sav. & Loan Ass'n             (Inre Snowshoe Co., Inc.),789F.2d 1085, 1088 (4th Cir.

1986); Ames,115 B.R at 40 ("[C]ases consistently reflect that the court's discretion under section

364 is to be utilized on grounds that permit reasonable business judgment to be exercised so long

as the financing agreement does not contain terms that leverage the bankruptcy process and

powers or its purpclse is not so much to benefìt the estate as it is to benefit a party-in-interest");

Inre Curlew          Valley Assocs.,14 B.R. 506.513-14 (Bankr. D. Utah        l98l); Ittre   Simasko Prod.

Co.,47 B.R. 444, 449 (D. Colo. 1985).

            33.          Generally, the business judgrnent standard requires that, absent evidence to the

contrary, a debtor-in-possession is afforded discretion to act with regard to business decision-

making.        See Simasko       Prod. Co., 47 B.R. at 449 ("lDliscretion to act with regald to business

planning activities is at the heart of the debtor's power.") (citations omitted).

             34.         Specifically, to determine whether the business judgment standard is met, a coutl

is "required to examine whether a reasonable business person would make a similar decision

under similar circumstances." In re Exide Techs.. 340 B.lì. 222.239 (Bankr. D. Del. 2006); see

also Curlev, Valley Assr¡cs.. 14 B.R. at 513-14 (noting that courts should not second guess a




 {   r247.001-w0058690   }
                                                      39
                   Case 19-12415-MFW              Doc 12     Filed 11/14/19    Page 40 of 50




debtor's business decision when that decision involves "a business juclgment made in good faith.

upon a reasonable basis, and within the scope of [the debtor's] authority under the [Bankruptcy]

Code") (citation omitted).

            35.      The Debtors' decision to incur the proposed DIP Facility satishes this standard.

This decision is the culmination of an intense process targeted at procuring the best available

linancing under the circumstances. Because the Debtors had no other viable financing

alternative, if the Debtors rejected the DIP Facility. it would not be able to continue operating its

businesses, resulting in lost jobs and a destruction of value.

            36.          Incurring the DIP F'acility and securing the f,rnancing available thereunder           is


absolutely necessary to the preservation of estate assets and is in the best interest of the Debtors'

creditors and all parlies           in interest. Thus, obtaining the DIP F'acility is an exercise of the
L)ebtors' sound business judgment. Given the Debtors' signilìcantly constrained liquidity

position, the DIP Facility is of critical importance to the Debtors' continued operations and to

preserving going concern value, especially following the commencement of these Chapter                          11


Cases and the general uncertainty in the marketplace that           will accompany this   process.

            37.          Specifically. the Debtors have an urgent need to obtain access to the DIP Iìacilil.y

to, among other things, continue the operation of their restaurants in an orderly manner, maintain

business relationships and assure the conlinuity            of operations with. and ability to make payment

to, vendors, pay employees, and satisfy other working capital and operational needs                  -   each   of

which is vital to preserving and maintaining the value of the I)ebtors' estates for the benefit of all

stakeholders.




{   1247.001-w0058690.   }                             40
                     Case 19-12415-MFW             Doc 12    Filed 11/14/19     Page 41 of 50




c.        The Terms of the DIP Facitity are Fair, Reasonable and Appropriate
          in Light of the Debtors' Needs and the Current Market Environment

          38. It is well recognized            in this jurisdiction and others that the appropriateness of   a


proposed postpetition financing facility must be considered in light of current market conditions.

See, e.g., Snowshoe C.o.           Inc.,789F.2d at 1088 (noting that a debtor is not required to seek credit

fi'om every possible lender before determining such credit is unavailable). Indeed, courts often

recognize that where there are few lenders likely, able and willing to extend the necessary credit

to a debtor, "it would be unrealistic and unnecessary to require [a debtorl to conduct such                an


exhaustive search for f,rnancing." In re Slqt Valley, Inc., 100 B.R. 107, 113 (Bankr. N'D. Ga.

lgSS), aff'd,99 B.R. 117 (1.{.D. Ga. 1989); see also In re Garland Corp.,6 B.R. 456,461 (1st

Cir. B.A.P. 1980) (authorizing secured credit under section 364(c)(2), afler notice and a hearing,

upon showing that unsecured credit was unobtainable); In re Stanley Hotel, [nc., 15 B'R. 660,

663 (D. Colo. 1981) (finding refisal of two national banks to grant unsecured loans was

sufficient to support conclusion that requirements of section 364 requilement had been met);

Ames,115 B.R. at37-39 (holding that debtor must show that it made reasonable efl-orts to seek

other sources of financing under sectiou 364(a) and (b)).

              39.      Rather, a debtor must demonstrate that     it made a reasonable effort to seek credit

fronr other sources available under Bankruptcy Clode sections 364(a) and 364(b)             '   See Snow,çhoe,


789 F.2d at 1088; see also              In re Plabell Rubber Prods., Inc., 137 B.R. 897,899-900 (Bankr.

N.D. Ohio 1992).

              40.          The Debtors' efTorts to obtain alternative postpetition financing made clear that

there is no ready market for the Debtors                  to obtain financing on any other comrnercially

reasonable terms, and certainly not on the favorable terms ol'fered by the DIP Lenders' As

cliscussed above and             in the Declarations. the DIP Facility was the only available financing that



 ( 1247.001   -w00586e0.   )
                                                        4T
                     Case 19-12415-MFW           Doc 12      Filed 11/14/19     Page 42 of 50




satisfied the Debtors' needs. Accordingly, the Debtors submit that the terms of the DIP Facility

are reasonat"rle and represent the best source           of financing available to the Debtors under      the

circumstanoes.

           41.         Further, in considering whether the terms of postpetition hnancing are fair and

reasonable, courts consider the terms in light of the relative ciroumstances of both the debtor and

the potential lender. In re Farml(tnd Indus., Inc., 294 Il.R. 855, 886 (Bankr. W.D. Mo. 2003):

see   also (Jnsecured Creditors'Comm. Mobil Oil Corp. v. First Nat'l Bank & Trust Co. (ln re

Elingsen MacLean Oil Co.),65 B.R. 358, 365 (W.D. Mich. 1986) (recognizing a debtor may

have to enter into hard bargains to acquire funcls for its reorganization); ,ree al,ço In re Capmark

Þ-in. Grp. Lnc.,438 B.R. 471, 510-11 (Bankr. D. Del. 2010) (noting "there is no per se rule

against paying pre-petition secured claims outside of a plan of reorgani'zafion" which can be

accomplished through a "roll-up" where "[t]he proceeds of the DIP loan are used to pay ofï or

replace the pre-petition debt, resulting in a post-petition debt equal to the pre-petition debt plus

any new money being lent to the debtor").

           42.          'fhe Pre-Petition Agent has explicitly stated that it will not agree to an alternative

DIP Facility with less favorable terrns, which the I)ebtors have been unable to procure,

Accordingly, for the reasons set fbrth above and in the Declarations, the Debtors submit                     a


substantial showing has been made that the DIP Facility contains not only the most fàvorable

terms available, it is likely the only source of postpetition financing available to the Debtors.

D.         The Scone of the Carve-Out is Appropriate

            43.         The proposed DIP Facility subjects the security interests and administrative

expense claims of the DIP Lenders to the Carve-Out. Similar Carve-Outs f-or ltrofbssional fees

have been found to be reasonable and necessary to ensure that a debtor's estate and any statutory

committee can retain assistance from counsel. See Ames, I 15 B.R. at 40. T'he DIP Facility does


{ l 247.00 l -w005rì690. }                             42
                    Case 19-12415-MFW             Doc 12     Filed 11/14/19   Page 43 of 50




not directly or indirectly deprive the Debtors' estates or other parties in interest of possible rights

and powers by restricting the services for which professionals may be paid in these Chapter l1

Cases. See id. at 38 (observing that courts insist on Calve-Outs fbr professionals representing

parties-in-interest because "[a]bsent such protection, the collective rights and expectations of all

parties-in-interest are sorely prejudicecl"). Additionally, the Carve-Out protects against

administrative insolvency during the course of these Chapter             1l Cases by ensuring that assets
remain for the payment of U.S. Trustee fees and professional fèes. notwithstanding the grant of

superpriority and administrative liens and claims under the DIP Facility.

B.           The Pavment of Costs and Expenses to the DIP Lender is Appropriate

             44.          'fhe fees, costs and expenses to be paid to the DIP Lenders pulsuant to the DIP

Facility are within the range of reasonableness and appro¡rriate under the circumstances. Coufts

routinely authorize similar lender incentives beyond the explicit liens and rights specif.red in

Bankruptcy Code section 364. See Resolution Trut,st Co. v. Ol/ìcial Unsecured Creditors Comnt.

(ln re Defender Drug Stores, Inc.). 145 B.R. 312,316 (9th Cir. B.A.P. 1992) (approving

linancing facility pursuant to Bankruptcy Code $ 364 that included a lender "enhancement fèe").

Flere, the DIP Lender is asking for much less than a postpetition lender would usually request.

F.           The DIP Facility was Negotiated in Good Faith and Should
               Afforded the Protection of             Code Section 36 e

             45.          Pursuant   to Bankruptcy Code section 364(e), any reversal or rnoclification   on

appeal       of an authorization to obtain credit or incur debt or a grant of priority or a lien under

Bankruptcy Code section 364 shall not a.ffect the validity of that debt incurred or priority or lien

granted as long as the entity that extended credit "extended such credit in goocl faith."

See 11 U.S.C. $ 36a(e).




{ 1247.001   -w0058690.   )                             43
                   Case 19-12415-MFW                Doc 12    Filed 11/14/19     Page 44 of 50




          46.         The terms of the DIP Facility were negotiated in good faith and at arm's-length

between the Debtors and the DIP Lenders, and                  all of the Post-Petition Obligations will   be


extended by the DIP Lenders in good faith (as such term is used in Bankruptcy Code section

36a(e)). No consideration is being provided to any parly in connection with the DIP Lenders

other than as set f'orth herein. Moreover. the DIP Facility has been extended in express reliance

upon the protections afforded by llankruptcy Code section 364(e), and the DIP l,enders should

be entitled to the full protection of Bankruptcy C-ode section 364(e) in the event that the Interim

Order or the lrinal Order or any provision thereof is vacated, reversed or modiltecl on appeal or

otherwise. See         ll   U.S.C. $ 363(e).

G.        The Debtors' Proposed Grant of Adequate
          Protection   IJse Cash Collateral is nnronriate

          41.         'l'he Pre-Petition Secured Parties do not object to the use o1' Cash Collateral in

accordance with the DIP Budget (subject to the Permitted Variances) and to the imposition of the

Carve-Out,        in consideration of the availability of the DIP Facility and in consideration of
receiving the adequate protection described herein'

          48.         As adequate protection for the prirning of the Pre-Petition Secured Parties by the

Post-Petition Obligations, the Pre-Petition Secured Parties shall receive, to the extent of any

diminution        in value of their      interest   in the collateral   securing the Pre-Petition Obligations

(collectively the "Adequate Protection"):

     a     valid, binding, enforceable and perfected replacement and additional security interests in
           a¡d liens ("First Lien Adequate Protection Liens") on all the Debtors' right, title, and
           interest in and to the DIP Collateral to the extent of the First Lien Aclequate Protection
           Obligations, which liens shall be junior in all respects only to the I)lP Liens, the Senior
           Liens and the Carve Out.;

     a     to the extent that the First Lien Adequate Protection Liens do not adecluately protect the
           diminution in value of the Pre-Petition Agent's interest in the Pre-Petition Collateral, the
           Pre-Petition Agent, for the benefìt of 1he Pre-Petition Lenders. is hereby granted an



( I 247.001 -W0058(190. )                                44
                    Case 19-12415-MFW          Doc 12     Filed 11/14/19     Page 45 of 50




          allowed superpriority administrative expense claim                          uate Protection
          Claim")  against the Estates under Bankruptcy Code  sections 503   and 507(b). which shall,
          subject only to the DIP Superpriority Clairn and the Carve-Out, have priority over all
          other administrative expense claims. priority clairns and unsecuted claims against the
          Debtors or the Estates, which are now existing or hereafter arising, of any kind or nature
          whatsoever, including. without lirnitation, administrative expenses and priority or other
          claims of the kinds specified in ol ordered pursuant to Bankruptcy Code sections 105.
          326,328,330.331,364,365,503(a),503(b),506(c) (upon entry of the Irinal Order)'
          507 (a),507(b), 5a6@) (upon entry of the Final Order),726, I 1 1 3 and I 1 14;


    o     the Pre-Petition Agent, for the benefit of the Pre-Petition Lenders, shall be entitled to
          interest on account of the outstanding Pre-Petition Obligations at the default rate set forth
          in the Pre-Petition Financing Documents, which was in effect as o1'the Petition Date and
          which shall accrue in the manner set forth in the Pre-Petition Financing Documents; and

    a     as further adequate protection, and without      limiting any rights of the Pre-Petition Agent,
          for the benefit of the Pre-Petition Lenders, under Rankruptcy Code section 506(b) which
          are hereby preserved, the Debtors shall pay or reimbulse the Pre-Petition Agent and the
          Pre-Petition Lenders ("First Lien Adequate Protection Payments") lor any and all of its
          reasonable fees, costs, expenses and charges accrued and payable under the Pre-Petition
          Financing Documents. including, without limitation, the fees and expenses of the Pre-
          Petition Agent as provided in Section 12.05 of the Pre-Petition Credit Agreement,
          whether accrued and unpaid pre-petitiorl or accrued and unpaid post-petition, all without
          further notice, motion or application to, order o1, or hearing before, this Court

           49.        The DIP Facility contemplates providing the DIP Lenders with liens that prime

those     of    tl-re Pre-Petition Secured Parties pursuant      to Bankruptcy Clode section 364(d),
Accordingly, the Debtors are required to show that the interests of the Pre-Petition Secured

Parties are "adequately protected." 11 U.S.C. $ 364(d). Additionally, pursuant to Bankruptcy

Code section 363(c), the Debtors may only use Cash Collateral of the Pre-Petition Securecl

Parties subject to the consent of those parties or the grant of adequate protection.          1   I U.S.C. $
363(c)(2).

           50.         What constitutes adequate protectiorr is deoided on a case-by-case basis and it can

come in various forms, including payment of adequate protection fees, payment                     of interest.

granting of replacement liens, and administrative claims. See In re C.olt¿mhia Gas Sys., fuc., No'

91-803, 91-804, 1992 WL 79323, at +2 (Bankr. D. Del. Feb. 18,1992)1. In re Mosel/o, 195 B.R.



{ I 247.001 -W0058rr90. }                            45
                   Case 19-12415-MFW          Doc 12     Filed 11/14/19     Page 46 of 50



277,289 (Bankr. S.D.N.Y. 1996) ("[t]he determination of adequate protection is a fact-specifìc

inquiry . . . left to the vagaries of each case"); see also In re Realty Sw. A,çsocs., 140 B.R. 360,

362 (Bankr. S.D.N.Y. 1992); In re Beker Indus. Corp.. 58 B.R. 725,736 (Bankr. S.D.N.Y. I 986)

(the application of adequate protection "is left to the vagaries of each case, but its focus is

protection of the secured creditor from diminution           in the value of its collateral during the
rcorganization process") (citation on-ritted); see also In re Conlinental AirlÌnes Inc., 154 B.R.

176,180-81 (Bankr. D. Del. 1993).

          51. In light of the Adequate Protection           described above, the Pre-Petition Secured

Parties have consented to the terms of the Interim Order and the DIP Facility.

H         Approval of the DIP Facility on an Intcrim Basis
          is Necessary to Prevent Immediate and Irreparable Harm

          52.        Bankruptcy Rule 4001(c)(2) govems the procedures for obtaining authorization to

obtain postpetition fìnancing and provides. in relevant part

                     The court may commence a final hearing on a motion for authority
                     to obtain credit no earlier than 14 days after service of the motion.
                     If the motion so requests, the court may conduct a hearing befole
                     such l4-day period expires, but the couft rnay authorize the
                     obtaining of credit only to the extent neoessary to avoid imrnedi¿rte
                     and irreparable harrn to the estate pending a fÌnal hearing.

Fed. R. Bankr. P. 4001(c)(2').

          53.        In examining requests í'or interim relief under the immediate ancl irreparable harm

standard, courts apply the same business judgment standard applicable                 to other business
decisions. See, e.g.,Ames,l15 B.R. at36;Simas'ko,47 B.R. at449. Afterthe I$-day period, the

request for financing is not limited to those amounts necessary to prevent the destruction of the

debtor's business. and the debtor is entitled to borrow those amounts that it believes are prudent

to the operation of its business. Ames, 1 15 B.R. at 36.




{ 1247.001 -w0058690. }                            46
                   Case 19-12415-MFW          Doc 12      Filed 11/14/19       Page 47 of 50




          54.       'Ihe crucial importance of a debtor's ability to secure postpetition financing to

prevent immediate and irreparable harm           to its   estate has treen repeatedly recognized         in this

district.   See,   e,g.,ln re Taylor-I|rharton Inl'l LLLI,   Case   No. 09-14089 (Bankr. D. Del. Nov. 20,

2009); In re Lazy Days' R.V. Ctr. Inc., Case No. 09-13911 (Bankr. D. Del. Nov. 6, 2009); In re

Source Interlink Cos., Case No. 09-11424 (Bankr. D. Del. May 28,2009); In re Abitibi-Bowater

Inc.,Case No.09-11296 (Bankr. D. Del. Apr.20,2009); Inre EZ Lube, LLC,Case No.08-13256

(Bankr. D. Del. Jan 14.2009).

         55.        lmmediate and irreparable harm would result         if the relief   requestecl herein is not

granted on an interim basis. As described in detail herein and in the Stratton Declaration, the

Debtors have an immediate need to obtain access to liquidity to. among other things, maintain

their restaurants, provide comfoft to their employees, customers and vendors as well as to

continue to operate their business, maintain key business relationships, rnake payroll and satisly

other working capital and operational needs. lìunding each of these expenditures is necessary to

preserve and maintain the value of the Debtors' estates for the benefit of all parties in interest.

            56.     V/ithout approval    of the DIP liacility, customers may take their                business

elsewhere and vendors might discontinue the provision                of goods and services, which would

disrupt operations and fiustrate the Debtors' sale and efIòts                  in these Chapter 11 Cases.
Additionally, absent access to liquidity under the DIP F'acility, the Debtors fäce the potential

inability to satisfy their payroll and other direct operating expenses necessary to run their

businesses in the ordinary course. Thus. availability of sufficient working capital and              liquidity is

vital to the preservation and maintenance of the value of the Debtors' estates. Simply put, the

l)ebtors are trying to maximiz.e fhe value of their assets through a sale process that is wholly




{ 1247.001-w0058690, }                              47
                Case 19-12415-MFW          Doc 12     Filed 11/14/19     Page 48 of 50




dependent upon additional financing. and the only additional financing available             is the DIP

Iìacility-which, f-ortunately, has been ofÏered on fàvorable terms.

I       ModifTcation of the Automatic Stay Provided Under lìankruptcy
        Code Section 362 is Annropriate Under the Circumstances

         57.      The Interim Order proposes that. unless otherwise ordered by the Court, the Pre-

Petition Agent, on behalf of the other Pre-Petition Secured Palties, and DIP Agent, on behalf of

the other I)[P Secured Parties, shall be autornatically and completely relieved from the effect       of

any stay under Bankruptcy Code section362, any other restriction on the enforcement of their

liens upon and security interests in the DII' Collateral or any other rights granted to them, or any

of them, pursuant to the terms and conditions of the DIP Financing Documents, the Pre-Petition

Financing Documents or the Interim Order. The Interim Order also proposes that, on the 1ìfth

(5tl') business day after notice to the Debtors of an Event of Default, the DIP Agent and/or Pre-

Petition Agent shall have automatic and immediate relief from the automatis stay Bankruptcy

Rules 6004(h) and 4001(a)(3), and shall be entitled to exercise all rights and remedies under the

DIP Financing l)ocuments, Pre-Petition F'inancing Documents, or otherwise.          5'eø   Interim Order

at $ vII(R)(a).

         58.      Stay modification provisions of this sort are ordinary and usual f'eatures of debtor-

in-possession fìnancing facilities and, in the Debtors' business judgment, are reasonable under

the present circumstances. Accordingly. the Clourt should modify the automatic stay to the

extent contemplated under the proposed Interim Order and, subsequently, the Final Order.

                                REOUEST FOR FINAL HBARING

         59.      Pursuant to Bankruptcy Rules 4001(bX2) and (c)(2) and Local Rule 4001-2(c).

the Debtor requests that the Court set a date for the Final Hearing that is as soon as practicable,




{1247.001-w00586s0.}                             48
                         Case 19-12415-MFW                Doc 12      Filed 11/14/19       Page 49 of 50



but in no event later than twenty-fìve (25) days after the Petilion Date and fix the tirne and date

prior to the Final Hearing for parties to fìle objections to this Motion.

                                    WAIVER OF BANKRUPTCY IIULES REGARDING
                                         NOTICE AND STAY OF AN ORDER

                 60.           To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and any stay                               of an order granting the reliel'
requested herein pursuant to Bankruptcy Rules 6004(r), 7062,9014. or otherwise.

                                                             NOTICE

                 61.           Notice of this Motion has been given to the following parties or, in lieu thereof, to

their counsel,             if known: (i) the Office of the United           States 'frustee f'or this   District (the "U.S.

Trustee");            (ii) the Internal        Revenue Service and     all taxing authorities of states in which the

Debtors are doing business:                     (iii) counsel to the DIP Agent; (iv) the holders of the thirty         (30)

largest unsecured clairns against the Estates; (v) all parties known to the Debtors who hold any

liens or seculity interests in the Debtors' assets, including those parties who have fìled [JCC-1

frnancing statements against the Debtors, or who. to the Debtors' knowledge. have assefted any

liens on any of the Debtors' assets; (vi) all landlords and warehouseman of- the Debtors; (vii) all

guarantors of the Pre-Petition Obligations; (viii) all creditors known to the Debtors to be holding

a   judgment against any of the Debtors; (ix) any governmental bodies holding a claim against the

Debtors; (x) any other parties claiming an interest in the Pre-Petition Clollateral; and (xi) all other

parties entitled                   to   recc-ive notice pursuant   to the   Bankruptcy Rules and the Local Rules

(collectively. the "Notice Parties"). As the Motion is seeking "fìrst day" relief, within two (2)

business days of the Interim Hearing on the Motion. the Debtors                        will   serve copies of the Motion

and any order entered respecting the Motion in accordance with the l-ocal Rules. The Debtors

submit that, in light of the nature of the relief requested. no other or further notice need be given.




I l 247.00   r   -w005rì690.   )                               49
                  Case 19-12415-MFW          Doc 12     Filed 11/14/19    Page 50 of 50



                                         NO PRIOR REOUEST

         62.        No prior motion for the relief requested herein has been made to this or any other

Court.

         WHEREFORE, for the reasons set forth herein and in the Declarations, the Debtors

respectfully request entry of the DIP Orders: (i) authorizing the Debtors to obtain postpetition

financing and enter into the DIP Facility on an interim basis, on the terms set forth in the Interim

Order, (ii) authorizing the Debtors to grant mortgages, security interests, liens, and superpriority

claims for the benefit of the DIP Lender in respect of the DIP Obligations, in each case as set

forth in the Interim Order, (iii) authorizing the Debtors to utilize Cash Collateral, (iv) authorizing

the Debtors to provide the Adequate Protection, (v) modifuing the automatic stay pursuant to

Bankruptcy Code section 362, (vi) authorizing the Debtors             to fund the Carve-Out, (vii) in

accordance with Bankruptcy Rule 4001(c)(2), scheduling the Final Hearing and approving notice

with respect thereto, (viii) granting the relief requested herein on a final basis, and (ix) granting

such other and further relief as may be appropriate.



Dated: November 14, 2019                                   SRA                 LLP
       Wilmington. Delaware

                                                   Adam             Q.Jo.3407)
                                                   Kimberly A. Brown (No. 5138)
                                                   Matthew R. Pierce (No. 5946)
                                                   Nicolas E. Jenner (No. 6554)
                                                   919 Market Street, Suite 1800
                                                   Wilmington, Delaware I 9801
                                                   Telephone: (302) 467 -4400
                                                   Facsimile: (302) 467 -4450
                                                   Email: landis@lrclaw.com
                                                          brown@lrclaw.com
                                                          pierce@lrclaw.com
                                                          jenner@lrclaw.com

                                                   Proposed Counsel for the Debtr¡rs
                                                   an d Debtors -ln- P os session



{ 1247.001-w0058ó90.}                              50
